            Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 1 of 74




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 STREAMSCALE, INC.,               )
                                  )
           Plaintiff,             )
                                  )
      v.                          )                      Civil No. 6:21-cv-00198
                                  )
 CLOUDERA, INC.,                  )                      JURY TRIAL DEMANDED
 AUTOMATIC DATA PROCESSING, INC., )
 EXPERIAN PLC,                    )
 WARGAMING (AUSTIN), INC., and    )
 INTEL CORPORATION,               )
                                  )
           Defendants.            )

                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff StreamScale, Inc. (“Plaintiff” or “StreamScale”) files this Complaint for patent

infringement against Defendants Cloudera, Inc. (“Cloudera”), Automatic Data Processing, Inc.

(“ADP”), Experian PLC (“Experian”), Wargaming (Austin), Inc. (“Wargaming”), and Intel

Corporation (“Intel”) (collectively, “Defendants”) alleging as follows:

                                       NATURE OF SUIT

       1.       This is a claim for patent infringement arising under the patent laws of the United

States, Title 35 of the United States Code.

       2.       StreamScale owns multiple patents relating to accelerated erasure coding.

StreamScale’s patented technology is a cornerstone of modern data storage, especially cloud-based

data storage.

       3.       Data storage protection from loss used to be a matter of replicating the data. Data

replication resulted in redundant data drives, and that redundancy provided an enhanced measure

of data availability along with some measure of fault tolerance. For example, if one of the data

drives were to be corrupted, the original data would still be available on a redundant disk.


                                                                                       Page 1 of 74
            Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 2 of 74




       4.       Data replication is highly inefficient and no longer commercially practicable. Take

a triple replication scheme for example. If a user desired to save some quantum of data, say 100

GB, it would require 300 GB of data storage to save that 100 GB of data. That is only a 33%

utilization of storage capacity. And that measure of efficiency gets worse as the amount of

redundancy in a system increases. Triple replication is also incredibly expensive because you need

to buy three times the capacity of your original data. Triple replication further requires the

additional, redundant capacity to be packaged, powered, and serviced.

       5.       Systems that employ accelerated erasure coding as patented by StreamScale enable

scalable, high-performance data storage systems that can outperform other systems and do so at

lower cost. StreamScale’s inventions significantly reduce storage overhead while achieving

similar or better fault tolerance than prior systems and methods, and are a quantum leap forward

from prior systems.

       6.       At a high level, erasure coding uses specially designed systems to transform a block

of original data to be stored into one or more blocks of encoded data that can be distributed across

numerous storage devices or drives. The original data can be reconstructed from the encoded data,

even if some portions of the original data are lost or unavailable. The data encoding and decoding

processes are time and energy intensive. If erasure coding is performed without appropriately

configured computers using appropriately organized instructions, it can appear to have only limited

practical applicability. Indeed, the widespread view in the industry before the work of StreamScale

was that there was no way to employ erasure coding at high speeds, including so-called “cache

line speeds.”

       7.       With its accelerated erasure coding technology, StreamScale achieved what was

thought to be impossible. StreamScale achieved in one embodiment more than an order of




                                                                                       Page 2 of 74
            Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 3 of 74




magnitude performance increase in actual system performance.           Rather than remaining an

unobtainable goal with very limited application, storage systems based on StreamScale’s

accelerated erasure coding immediately became practical and thus had newfound applicability to

the data storage industry, among others.

       8.       The innovations described in—and protected by—StreamScale’s patents have been

incorporated into products and services offered by Cloudera, ADP, Experian, and Wargaming. For

its part, Intel has induced infringement by at least Cloudera, ADP, Experian, and Wargaming

through Intel’s collaboration with Cloudera relating to accelerated erasure coding.

                                            PARTIES

       9.       Plaintiff StreamScale, Inc. is a corporation duly organized and existing under the

laws of the State of Texas, having a principal place of business at 7215 Bosque Blvd., Suite 203,

Waco, Texas 76710. StreamScale is the owner of record of the Patents-in-Suit in this action.

       10.      Defendant Cloudera, Inc. (“Cloudera”) is a corporation organized under the laws

of the State of Delaware. Cloudera maintains an office in this judicial district at 515 Congress,

Suite 1300, Austin, Texas 78701. Cloudera can be served with process through its registered agent

in the State of Texas, Corporation Service Company d/b/a CSC – Lawyers Incorporating Service

Company, 211 East 7th Street, Suite 620, Austin, Texas 78701-3218.

       11.      Defendant Automatic Data Processing, Inc. (“ADP”) is a corporation organized

under the laws of the State of Delaware. ADP maintains offices in this judicial district, including

at (i) 6500 River Place Blvd., Bldg VII, Austin, Texas 78730, (ii) 1851 North Resler, El Paso,

Texas 79912, (iii) 7650 San Felipe Dr., El Paso, Texas 79912, and (iv) 211 North Loop 1604 East,

San Antonio, Texas 78232. ADP can be served with process through its registered agent in the

State of Texas, C T Corporation System, 1999 Bryan St., Suite 900, Dallas, Texas 75201.




                                                                                      Page 3 of 74
          Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 4 of 74




       12.     Defendant Experian PLC is a public limited company registered and incorporated

under the laws of the Bailiwick of Jersey, having a principal place of business at Newenham House,

Northern Cross, Malahide Road, Dublin 17, D17 AY61, Ireland, and registered office at 22

Grenville Street, St Helier, Jersey JE4 8PX, Channel Islands.

       13.     Defendant Wargaming (Austin), Inc. (“Wargaming”) is a corporation organized

under the laws of the State of Delaware, having a principal place of business at 11001 Lakeline

Blvd., Austin, Texas 78717. Wargaming can be served with process through its registered agent

in the State of Texas, C T Corporation System, 1999 Bryan St., Suite 900, Dallas, Texas 75201.

       14.     Defendant Intel Corporation (“Intel”) is a corporation organized under the laws of

the State of Delaware. Intel maintains an office in this judicial district at 9442 N. Capital of Texas

Hwy, Bldg 2, Suite 600, Austin, Texas 78759. Intel can be served with process through its

registered agent in the State of Texas, C T Corporation System, 1999 Bryan St., Suite 900, Dallas,

Texas 75201.

       15.     Collectively, Cloudera, ADP, Experian, Wargaming, and Intel are referred to herein

as the “Defendants.”

                                 JURISDICTION AND VENUE

       16.     This action arises under the patent laws of the United States, 35 U.S.C. § 101, et

seq. This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       17.     Cloudera is subject to personal jurisdiction in this Court. This Court has personal

jurisdiction over Cloudera because Cloudera has engaged in continuous, systematic, and

substantial activities within this State, including substantial marketing and sales of products and

services within this State and this District. Furthermore, upon information and belief, this Court

has personal jurisdiction over Cloudera because Cloudera has committed acts giving rise to

StreamScale’s claims for patent infringement within and directed to this District.


                                                                                        Page 4 of 74
          Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 5 of 74




       18.     Upon information and belief, Cloudera has conducted and does conduct substantial

business in this forum, directly and/or through subsidiaries, agents, representatives, or

intermediaries, such substantial business including but not limited to: (i) at least a portion of the

acts of infringement alleged herein; (ii) purposefully and voluntarily placing one or more

infringing products and services into the stream of commerce with the expectation that they will

be purchased by consumers in this forum; and/or (iii) regularly doing or soliciting business,

engaging in other persistent courses of conduct, or deriving substantial revenue from goods and

services provided to individuals in Texas and in this judicial district. Thus, Cloudera is subject to

this Court’s specific and general personal jurisdiction pursuant to due process and the Texas Long

Arm Statute.

       19.     Upon information and belief, Cloudera has committed acts of infringement in this

District and has one or more regular and established places of business within this District under

28 U.S.C. § 1400(b). Thus, venue is proper in this District under 28 U.S.C. § 1400(b).

       20.     Cloudera maintains a permanent physical presence within this District.             For

example, it maintains at least the office location at 515 Congress, Suite 1300, Austin, Texas 78701.

Cloudera employs numerous employees who work at Cloudera’s location(s) in this District.

       21.     Cloudera’s location(s) in this District, including at least those identified in

paragraph 20 above, are regular and established places of business under 28 U.S.C. § 1391, 28

U.S.C. § 1400(b), and In re Cray, Inc., 871 F.3d 1355, 1360 (Fed. Cir. 2017).

               a.      Cloudera’s location(s) in this District, including at least those identified in

       paragraph 20 above, are physical, geographical location(s) in this District. Each office

       location comprises one or more buildings or office spaces from which the business of

       Cloudera is carried out. The location(s) are set apart for the purpose of carrying out




                                                                                        Page 5 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 6 of 74




       Cloudera’s business, including but not limited to, making, using, selling, offering for sale,

       and/or supporting infringing products and services. Indeed, Cloudera itself advertises its

       physical location(s) in this District as places of its business.

               b.      Cloudera’s location(s) in this District, including at least those identified in

       paragraph 20 above, are regular and established.

               c.      Cloudera’s location(s) in this District, including at least those identified in

       paragraph 20 above, are places of business of Cloudera. Cloudera conducts business from

       its location(s) in this District, including at least those identified in paragraph 20 above,

       including but not limited to, making, using, selling, offering for sale, and/or supporting

       infringing products and services.

               d.      Cloudera’s location(s) in this District, including at least those identified in

       paragraph 20 above, are physical, geographical location(s) in this District from which

       Cloudera carries out its business.

               e.      Cloudera employees work at Cloudera’s location(s), including at least those

       identified in paragraph 20 above. Upon information and belief, these Cloudera employees

       are regularly and physically present at Cloudera’s location(s), including at least those

       identified in paragraph 20 above, during business hours and they are conducting Cloudera’s

       business while working there.

       22.     ADP is subject to personal jurisdiction in this Court. This Court has personal

jurisdiction over ADP because ADP has engaged in continuous, systematic, and substantial

activities within this State, including substantial marketing and sales of products and services

within this State and this District. Furthermore, upon information and belief, this Court has




                                                                                        Page 6 of 74
          Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 7 of 74




personal jurisdiction over ADP because ADP has committed acts giving rise to StreamScale’s

claims for patent infringement within and directed to this District.

       23.     Upon information and belief, ADP has conducted and does conduct substantial

business in this forum, directly and/or through subsidiaries, agents, representatives, or

intermediaries, such substantial business including but not limited to: (i) at least a portion of the

acts of infringement alleged herein; (ii) purposefully and voluntarily placing one or more

infringing products into the stream of commerce with the expectation that they will be purchased

by consumers in this forum; and/or (iii) regularly doing or soliciting business, engaging in other

persistent courses of conduct, or deriving substantial revenue from goods and services provided to

individuals in Texas and in this judicial district. Thus, ADP is subject to this Court’s specific and

general personal jurisdiction pursuant to due process and the Texas Long Arm Statute.

       24.     Upon information and belief, ADP has committed acts of infringement in this

District and has one or more regular and established places of business within this District under

28 U.S.C. § 1400(b). Thus, venue is proper in this District under 28 U.S.C. § 1400(b).

       25.     ADP maintains a permanent physical presence within this District. For example, it

maintains office locations at (i) ADP Austin, 6500 River Place Blvd. Bldg. VII, Austin, Texas

78730; (ii) ADP El Paso, 1851 North Resler, El Paso, Texas 79912; (iii) ADP El Paso, 7650 San

Felipe Drive, El Paso, Texas 79912; and (iv) ADP San Antonio, 211 North Loop 1604 East, San

Antonio, Texas 78232. ADP employs employees who work at ADP’s locations in this District.

       26.     ADP’s location(s) in this District, including at least those identified in paragraph 25

above, are regular and established places of business under 28 U.S.C. § 1391, 28 U.S.C. § 1400(b),

and In re Cray, Inc., 871 F.3d 1355, 1360 (Fed. Cir. 2017).




                                                                                        Page 7 of 74
  Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 8 of 74




        a.      ADP’s location(s) in this District, including at least those identified in

paragraph 25 above, are physical, geographical location(s) in this District. Each office

location comprises one or more buildings or office spaces from which the business of ADP

is carried out. The location(s) are set apart for the purpose carrying out ADP’s business,

including but not limited to, making, using, selling, offering for sale, and/or supporting

infringing products and services. Indeed, ADP itself advertises its physical location(s) in

this District as places of its business, and it features commercial signage at many of these

location(s).

        b.      ADP’s location(s) in this District, including at least those identified in

paragraph 25 above, are regular and established. ADP features commercial signage at

many of the location(s) identifying the location as a regular and established place of ADP’s

business.

        c.      ADP’s location(s) in this District, including at least those identified in

paragraph 25 above, are places of business of ADP. ADP conducts business from its

location(s) in this District, including at least those identified in paragraph 25 above,

including but not limited to making, using selling, offering for sale, and/or supporting

infringing products and services.

        d.      ADP’s location(s) in this District, including at least those identified in

paragraph 25 above, are physical, geographical location(s) in this District from which ADP

carries out its business.

        e.      ADP employees work at ADP’s location(s), including at least those

identified in paragraph 25 above. Upon information and belief, these ADP employees are

regularly and physically present at ADP’s location(s), including at least those identified in




                                                                                Page 8 of 74
          Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 9 of 74




       paragraph 25 above, during business hours and they are conducting ADP’s business while

       working there.

       27.     Experian is subject to personal jurisdiction in this Court. This Court has personal

jurisdiction over Experian because, upon information and belief, Experian has engaged in

continuous, systematic, and substantial activities within this State, for example with and through

its corporate subsidiaries CSIdentity Corporation and Experian Information Solutions, Inc. Upon

information and belief, Experian’s continuous, systematic, and substantial activities within this

State include substantial marketing and sales of products and services within this State and this

District, including for example through Experian’s corporate subsidiaries CSIdentity Corporation

and Experian Information Solutions, Inc. Furthermore, upon information and belief, this Court

has personal jurisdiction over Experian because Experian has committed acts giving rise to

StreamScale’s claims for patent infringement within and directed to this District.

       28.     Upon information and belief, Experian has conducted and does conduct substantial

business in this forum, directly and/or through subsidiaries, agents, representatives, or

intermediaries, such substantial business including but not limited to: (i) at least a portion of the

acts of infringement alleged herein; (ii) purposefully and voluntarily placing one or more

infringing products into the stream of commerce with the expectation that they will be purchased

by consumers in this forum; and/or (iii) regularly doing or soliciting business, engaging in other

persistent courses of conduct, or deriving substantial revenue from goods and services provided to

individuals in Texas and in this judicial district. Thus, Experian is subject to this Court’s specific

and general personal jurisdiction pursuant to due process and the Texas Long Arm Statute.

       29.     To the extent Experian is not subject to jurisdiction in any State’s courts of general

jurisdiction, this Court has personal jurisdiction of Experian pursuant to Federal Rule of Civil




                                                                                        Page 9 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 10 of 74




Procedure 4(k)(2) because StreamScale’s claims arise under federal law and exercising jurisdiction

is consistent with the United States Constitution and laws.

        30.     Upon information and belief, Experian has committed acts of infringement in this

District and has, itself or through its corporate subsidiaries, one or more regular and established

places of business within this District under 28 U.S.C. § 1400(b). Thus, venue is proper in this

District under 28 U.S.C. § 1400(b).

        31.     Experian, including for example through Experian’s corporate subsidiaries

CSIdentity Corporation and Experian Information Solutions, Inc., maintains a permanent physical

presence within this District. For example, it maintains at least the office location at 1501 South

MoPac Expressway, Austin, Texas 78746. Experian employs employees who work at Experian’s

location(s) in this District.

        32.     Experian’s location(s) in this District, including at least those identified in

paragraph 31 above, are regular and established places of business under 28 U.S.C. § 1391, 28

U.S.C. § 1400(b), and In re Cray, Inc., 871 F.3d 1355, 1360 (Fed. Cir. 2017).

                a.      Experian’s location(s) in this District, including for example those

        identified in paragraph 31 above, are physical, geographical location(s) in this District.

        Each office location comprises one or more buildings or office spaces from which the

        business of Experian is carried out. The location(s) are set apart for the purpose of carrying

        out Experian’s business, including but not limited to, making, using, selling, offering for

        sale, and/or supporting infringing products and services. Indeed, Experian itself advertises

        its physical location(s) in this District as places of its business, and it features commercial

        signage at these location(s).




                                                                                        Page 10 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 11 of 74




               b.     Experian’s location(s) in this District, including at least those identified in

       paragraph 31 above, are regular and established. Experian features commercial signage at

       the location(s) identifying the location as a regular and established place of Experian’s

       business.

               c.     Experian’s location(s) in this District, including at least those identified in

       paragraph 31 above, are places of business of Experian, including at least Experian’s

       corporate subsidiaries CSIdentity Corporation and Experian Information Solutions, Inc.

       Experian conducts business from its location(s) in this District, including at least those

       identified in paragraph 31 above, including but not limited to, making, using, selling,

       offering for sale, and/or supporting infringing products and services.

               d.     Experian’s location(s) in this District, including at least those identified in

       paragraph 31 above, are physical, geographical location(s) in this District from which

       Experian carries out its business.

               e.     Experian employees work at Experian’s location(s), including at least those

       identified in paragraph 31 above. Upon information and belief, these Experian employees

       are regularly and physically present at Experian’s location(s), including at least those

       identified in paragraph 31 above, during business hours and they are conducting Experian’s

       business while working there.

       33.     To the extent Experian is found not reside in the United States, venue is nonetheless

proper in this Court as to Experian pursuant to 28 U.S.C. § 1391(c)(3).

       34.     Wargaming is subject to personal jurisdiction in this Court. This Court has personal

jurisdiction over Wargaming because Wargaming has engaged in continuous, systematic, and

substantial activities within this State, including substantial marketing and sales of products and




                                                                                      Page 11 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 12 of 74




services within this State and this District. Furthermore, upon information and belief, this Court

has personal jurisdiction over Wargaming because Wargaming has committed acts giving rise to

StreamScale’s claims for patent infringement within and directed to this District.

       35.     Upon information and belief, Wargaming has conducted and does conduct

substantial business in this forum, directly and/or through subsidiaries, agents, representatives, or

intermediaries, such substantial business including but not limited to: (i) at least a portion of the

acts of infringement alleged herein; (ii) purposefully and voluntarily placing one or more

infringing products and services into the stream of commerce with the expectation that they will

be purchased by consumers in this forum; and/or (iii) regularly doing or soliciting business,

engaging in other persistent courses of conduct, or deriving substantial revenue from goods and

services provided to individuals in Texas and in this judicial district. Thus, Wargaming is subject

to this Court’s specific and general personal jurisdiction pursuant to due process and the Texas

Long Arm Statute.

       36.     Upon information and belief, Wargaming has committed acts of infringement in

this District and has one or more regular and established places of business within this District

under 28 U.S.C. § 1400(b). Thus, venue is proper in this District under 28 U.S.C. § 1400(b).

       37.     Wargaming maintains a permanent physical presence within this District. For

example, it maintains at least the office location at 11001 Lakeline Blvd., Austin, Texas 78717.

Wargaming employs numerous employees who work at Wargaming’s location(s) in this District.

       38.     Wargaming’s location(s) in this District, including at least those identified in

paragraph 37 above, are regular and established places of business under 28 U.S.C. § 1391, 28

U.S.C. § 1400(b), and In re Cray, Inc., 871 F.3d 1355, 1360 (Fed. Cir. 2017).




                                                                                      Page 12 of 74
 Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 13 of 74




        a.      Wargaming’s location(s) in this District, including at least those identified

in paragraph 37 above, are physical, geographical location(s) in this District. Each office

location comprises one or more buildings or office spaces from which the business of

Wargaming is carried out. The location(s) are set apart for the purpose of carrying out

Wargaming’s business, including but not limited to, making, using, selling, offering for

sale, and/or supporting infringing products and services.           Indeed, Wargaming itself

advertises its physical location(s) in this District as places of its business.

        b.      Wargaming’s location(s) in this District, including at least those identified

in paragraph 37 above, are regular and established.

        c.      Wargaming’s location(s) in this District, including at least those identified

in paragraph 37 above, are places of business of Wargaming. Wargaming conducts

business from its location(s) in this District, including at least those identified in

paragraph 37 above, including but not limited to, making, using, selling, offering for sale,

and/or supporting infringing products and services.

        d.      Wargaming’s location(s) in this District, including at least those identified

in paragraph 37 above, are physical, geographical location(s) in this District from which

Wargaming carries out its business.

        e.      Wargaming employees work at Wargaming’s location(s), including at least

those identified in paragraph 37 above. Upon information and belief, these Wargaming

employees are regularly and physically present at Wargaming’s location(s), including at

least those identified in paragraph 37 above, during business hours and they are conducting

Wargaming’s business while working there.




                                                                                  Page 13 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 14 of 74




       39.     Intel is subject to personal jurisdiction in this Court. This Court has personal

jurisdiction over Intel because Intel has engaged in continuous, systematic, and substantial

activities within this State, including substantial marketing and sales of products and services

within this State and this District. Furthermore, upon information and belief, this Court has

personal jurisdiction over Intel because Intel has committed acts giving rise to StreamScale’s

claims for patent infringement within and directed to this District.

       40.     Upon information and belief, Intel has conducted and does conduct substantial

business in this forum, directly and/or through subsidiaries, agents, representatives, or

intermediaries, such substantial business including but not limited to: (i) at least a portion of the

acts of infringement alleged herein; (ii) purposefully and voluntarily placing one or more

infringing products into the stream of commerce with the expectation that they will be purchased

by consumers in this forum; and/or (iii) regularly doing or soliciting business, engaging in other

persistent courses of conduct, or deriving substantial revenue from goods and services provided to

individuals in Texas and in this judicial district. Thus, Intel is subject to this Court’s specific and

general personal jurisdiction pursuant to due process and the Texas Long Arm Statute.

       41.     Upon information and belief, Intel has committed acts of infringement in this

District and has one or more regular and established places of business within this District under

28 U.S.C. § 1400(b). Thus, venue is proper in this District under 28 U.S.C. § 1400(b).

       42.     Intel maintains a permanent physical presence within this District. For example, it

maintains at least the office location at 9442 N. Capital of Texas Hwy, Bldg 2, Suite 600, Austin,

Texas 78759. Intel employs numerous employees who work at Intel’s location(s) in this District.




                                                                                        Page 14 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 15 of 74




       43.     Intel’s location(s) in this District, including at least those identified in paragraph 42

above, are regular and established places of business under 28 U.S.C. § 1391, 28 U.S.C. § 1400(b),

and In re Cray, Inc., 871 F.3d 1355, 1360 (Fed. Cir. 2017).

             a.        Intel’s location(s) in this District, including at least those identified in

       paragraph 42 above, are physical, geographical location(s) in this District. Each office

       location comprises one or more buildings or office spaces from which the business of Intel

       is carried out. The location(s) are set apart for the purpose of carrying out Intel’s business,

       including but not limited to the acts of infringement alleged herein. Indeed, Intel itself

       advertises its physical location(s) in this District as places of its business.

               b.      Intel’s location(s) in this District, including at least those identified in

       paragraph 42 above, are regular and established.

               c.      Intel’s location(s) in this District, including at least those identified in

       paragraph 42 above, are places of business of Intel. Intel conducts business from its

       location(s) in this District, including at least those identified in paragraph 42 above,

       including but not limited to, making, using, selling, offering for sale, and/or supporting

       infringing products and services.

               d.      Intel’s location(s) in this District, including at least those identified in

       paragraph 42 above, are physical, geographical location(s) in this District from which Intel

       carries out its business.

               e.      Intel employees work at Intel’s location(s), including at least those

       identified in paragraph 42 above. Upon information and belief, these Intel employees are

       regularly and physically present at Intel’s location(s), including at least those identified in




                                                                                         Page 15 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 16 of 74




       paragraph 42 above, during business hours and they are conducting Intel’s business while

       working there.

                                  FACTUAL ALLEGATIONS

I.     PATENTS-IN-SUIT

       44.       U.S. Patent No. 8,683,296 (“the ’8-296 Patent”) is entitled “Accelerated Erasure

Coding System and Method.” The ’8-296 Patent duly and legally issued on March 25, 2014, from

U.S. Patent Application No. 13/341,833, filed on December 30, 2011. StreamScale is the current

owner of all rights, title, and interest in and to the ’8-296 Patent. A true and correct copy of the

’8-296 Patent is attached hereto as Exhibit A and is incorporated by reference herein.

       45.       U.S. Patent No. 9,160,374 (“the ’374 Patent”) is entitled “Accelerated Erasure

Coding System and Method.” The ’374 Patent duly and legally issued on October 13, 2015, from

U.S. Patent Application No. 14/223,740, filed on March 24, 2014.            The ’374 Patent is a

continuation of U.S. Patent Application No. 13/341,833, filed on December 30, 2011, now U.S.

Patent No. 8,683,296. The ’374 Patent is entitled to the benefit of the December 30, 2011 filing

date of application No. 13/341,833. StreamScale is the current owner of all rights, title, and

interest in and to the ’374 Patent. A true and correct copy of the ’374 Patent is attached hereto as

Exhibit B and is incorporated by reference herein.

       46.       U.S. Patent No. 9,385,759 (“the ’759 Patent”) is entitled “Accelerated Erasure

Coding System and Method.” The ’759 Patent duly and legally issued on July 5, 2016, from U.S.

Patent Application No. 14/852,438, filed on September 11, 2015.             The ’759 Patent is a

continuation of U.S. Patent Application No. 14/223,740, filed on March 24, 2014, now U.S. Patent

No. 9,160,374.      U.S. Patent No. 9,160,374 is a continuation of U.S. Patent Application

No. 13/341,833, filed on December 30, 2011, now U.S. Patent No. 8,683,296. The ’759 Patent is

entitled to the benefit of the December 30, 2011 filing date of application No. 13/341,833.


                                                                                     Page 16 of 74
           Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 17 of 74




StreamScale is the current owner of all rights, title, and interest in and to the ’759 Patent. A true

and correct copy of the ’759 Patent is attached hereto as Exhibit C and is incorporated by reference

herein.

          47.    U.S. Patent No. 10,003,358 (“the ’358 Patent”) is entitled “Accelerated Erasure

Coding System and Method.” The ’358 Patent duly and legally issued on June 19, 2018, from

U.S. Patent Application No. 15/201,196, filed on July 1, 2016. The ’358 Patent is a continuation

of U.S. Patent Application No. 14/852,438, filed on September 11, 2015, now U.S. Patent

No. 9,385,759.      U.S. Patent No. 9,385,759 is a continuation of U.S. Patent Application

No. 14/223,740, filed on March 24, 2014, now U.S. Patent No. 9,160,374.                   U.S. Patent

No. 9,160,374 is a continuation of U.S. Patent Application No. 13/341,833, filed on December 30,

2011, now U.S. Patent No. 8,683,296.           The ’358 Patent is entitled to the benefit of the

December 30, 2011 filing date of application No. 13/341,833. StreamScale is the current owner

of all rights, title, and interest in and to the ’358 Patent. A true and correct copy of the ’358 Patent

is attached hereto as Exhibit D and is incorporated by reference herein. On or about February 23,

2021, StreamScale filed a Petition for Correction of Inventorship Under 37 C.F.R. § 1.324,

including associated documentation and fees, with the United States Patent and Trademark Office

requesting the correction of inventorship of the ’358 Patent to include inventor Sarah Mann, who

was not named as an inventor through error. True and correct copies of that Petition and associated

documentation are attached as Exhibit E, and that material is incorporated by reference herein.

          48.    U.S. Patent No. 10,291,259 (“the ’259 Patent”) is entitled “Accelerated Erasure

Coding System and Method.” The ’259 Patent duly and legally issued on May 14, 2019, from

U.S. Patent Application No. 15/976,175, filed on May 10, 2018. The ’259 Patent is a continuation

of U.S. Patent Application No. 15/201,196, filed on July 1, 2016, now U.S. Patent No. 10,003,358.




                                                                                         Page 17 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 18 of 74




U.S. Patent No. 10,003,358 is a continuation of U.S. Patent Application No. 14/852,438, filed on

September 11, 2015, now U.S. Patent No. 9,385,759. U.S. Patent No. 9,385,759 is a continuation

of U.S. Patent Application No. 14/223,740, filed on March 24, 2014, now U.S. Patent

No. 9,160,374.      U.S. Patent No. 9,160,374 is a continuation of U.S. Patent Application

No. 13/341,833, filed on December 30, 2011, now U.S. Patent No. 8,683,296. The ’259 Patent is

entitled to the benefit of the December 30, 2011 filing date of application No. 13/341,833.

StreamScale is the current owner of all rights, title, and interest in and to the ’259 Patent. A true

and correct copy of the ’259 Patent is attached hereto as Exhibit F and is incorporated by reference

herein. On or about February 23, 2021, StreamScale filed a Petition for Correction of Inventorship

Under 37 C.F.R. § 1.324, including associated documentation and fees, with the United States

Patent and Trademark Office requesting the correction of inventorship of the ’259 Patent to include

inventor Sarah Mann, who was not named as an inventor through error. True and correct copies

of that Petition and associated documentation are attached as Exhibit G, and that material is

incorporated by reference herein.

       49.       U.S. Patent No. 10,666,296 (“the ’10-296 Patent”) is entitled “Accelerated Erasure

Coding System and Method.” The ’10-296 Patent duly and legally issued on May 26, 2020, from

U.S. Patent Application No. 16/358,602, filed on March 19, 2019. The ’10-296 Patent is a

continuation of U.S. Patent Application No. 15/976,175, filed on May 10, 2018, now U.S. Patent

No. 10,291,259.     U.S. Patent No. 10,291,259 is a continuation of U.S. Patent Application

No. 15/201,196, filed on July 1, 2016, now U.S. Patent No. 10,003,358. U.S. Patent

No. 10,003,358 is a continuation of U.S. Patent Application No. 14/852,438, filed on

September 11, 2015, now U.S. Patent No. 9,385,759. U.S. Patent No. 9,385,759 is a continuation

of U.S. Patent Application No. 14/223,740, filed on March 24, 2014, now U.S. Patent




                                                                                      Page 18 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 19 of 74




No. 9,160,374. U.S. Patent No. 9,160,374 is a continuation of U.S. Patent Application

No. 13/341,833, filed on December 30, 2011, now U.S. Patent No. 8,683,296. The ’10-296 Patent

is entitled to the benefit of the December 30, 2011 filing date of application No. 13/341,833.

StreamScale is the current owner of all rights, title, and interest in and to the ’10-296 Patent. A

true and correct copy of the ’10-296 Patent is attached hereto as Exhibit H and is incorporated by

reference herein.

       50.     Collectively, the ’8-296 Patent, the ’374 Patent, the ’759 Patent, the ’358 Patent,

the ’259 Patent, and the ’10-296 Patent are referred to herein as the “Patents-in-Suit.”

II.    ACCELERATED ERASURE CODING INFRINGEMENT

       51.     As further discussed below, Cloudera, ADP, Experian, and Wargaming (the “EC

System Defendants”) directly and/or indirectly infringed—and continue to directly and/or

indirectly infringe—each of the Patents-in-Suit by engaging in acts constituting infringement

under 35 U.S.C. § 271(a) and (b), including without limitation by one or more of making, using,

selling, and/or offering to sell, in this District and elsewhere in the United States, and/or importing

into this District and elsewhere in the United States, systems that incorporate Cloudera Erasure

Coding Components.       Cloudera Erasure Coding Components include Cloudera Distribution

Including Apache Hadoop (“Cloudera CDH”), which may include any related components, and

any Cloudera product or service that is substantially or reasonably similar, including but not

limited to Cloudera Enterprise. The infringing systems that Cloudera runs that use the Cloudera

Erasure Coding Components are the “Cloudera Infringing Products and Services.”

       52.     Systems built by Cloudera, ADP, Experian, and Wargaming with Cloudera CDH

or substantially similar technology include accelerated erasure coding (“EC”) technology are the

“EC Systems.” These Defendants are “EC System Defendants.”




                                                                                        Page 19 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 20 of 74




       53.     Under typical configurations, the EC Systems that use the patented technology

reduce storage cost by at least about 50% compared with triple replication. Upon information and

belief, Cloudera and its collaborators recognized that accelerated erasure coding can greatly reduce

storage overhead without sacrificing data reliability, which makes erasure coding a quite attractive

alternative for big data storage, particularly for cold data.

       54.     EC technology is packaged and shipped with Cloudera CDH. Additionally, this

EC technology is enabled by default in Cloudera CDH.

       55.     ADP has directly infringed, and continues to directly infringe, each of the Patents-

in-Suit by engaging in acts constituting infringement under 35 U.S.C. § 271(a), including without

limitation by one or more of making, using, selling and/or offering to sell, in this District and

elsewhere in the United States, and/or importing into this District and elsewhere in the United

States, at least ADP’s products and services that use and/or incorporate the Cloudera Erasure

Coding Components, including but not limited to DataCloud, and any ADP product or service that

is substantially or reasonably similar (the “ADP Infringing Products and Services”).

       56.     As its name implies, data is core to ADP’s business. Upon information and belief,

ADP, a provider of human capital management solutions, is responsible for getting one in six

Americans paid today, which puts tremendous data in ADP’s hands.

       57.     Upon information and belief, ADP is now putting that data to use and generating a

new revenue stream. For example, upon information and belief, ADP has built at least a product

called DataCloud, which employs Cloudera Erasure Coding Components, that aggregates

information across ADP’s 600,000 clients and generates insights to help clients prevent employee

churn, ensure salary equality, and maximize human resources.




                                                                                     Page 20 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 21 of 74




       58.     Upon information and belief, ADP was able to use DataCloud to identify the top

one percent of at-risk employees in a pilot account, and learned that within that group, turnover

was actually 50 percent. When removing that top one percent from the overall analysis, average

turnover dropped to nine percent. DataCloud helped the client focus on a small population of

at-risk employees where they could make a meaningful impact that would drastically improve the

company’s overall churn; without this insight, they would have spread retention efforts across the

employee base, requiring more time and resources with a less targeted approach and having a lower

impact overall.

       59.     Reducing employee churn has far-reaching business impacts. The cost of losing

one employee is more than a simple hiring replacement. Recruiting and interviewing for that

person’s replacement is costly. Productivity is lost while the new hire gets up to speed. Risk of

others on the team leaving increases when they’re forced to pick up the slack. It’s a ripple effect.

       60.     The value DataCloud offers is evidenced by the massive growth ADP has seen

throughout its client base, driving greater success for ADP via this new revenue channel.

       61.     Upon information and belief, DataCloud stemmed from a strategic shift at ADP to

move from primarily processing transactions to also providing insights based on its greatest asset:

data. Upon considering building this product, ADP reached out to clients to gauge their interest

in gaining insights based on aggregated and anonymized benchmarks developed from the data

spanning ADP’s customer base. But making the vision a reality presented a technological

challenge.   Upon information and belief, ADP’s data was spread across data centers and

applications. It needed to be brought together for processing, exploration, and analysis. It wouldn’t

be feasible using traditional relational database technology.




                                                                                      Page 21 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 22 of 74




       62.     ADP built DataCloud to allow for the storage and processing of large amounts of

data in new ways. According to Jim Haas, Principal Architect of DataCloud, advanced data storage

and prioritization technologies let companies “maximize CPU time and memory used,” which for

HR leaders means “getting the big tasks done faster.”1 KPMG reports that 42% of organizations

will replace their existing HR software with a cloud-based solution, with most citing better

functionality and higher business value as the motivation.2 But the sheer amount of employee

data, devices, access permissions, and historical data needed to effectively track current conditions

and develop long-term policies can easily overwhelm standard infrastructure.

       63.     Upon information and belief, DataCloud employs Cloudera Enterprise, comprising

a 200-terabyte (TB) lab and two 400-TB production data centers, each with replication for disaster

recovery.

       64.     Upon information and belief, ten data domains feed DataCloud a billion records

every quarter, including: (1) 600,000-plus client databases capturing information on 29 million

people; (2) mainframe-based data from the 30 to 35 million pay cycles ADP executes annually,

including compensation, time card punches, bonuses, overtime, and salary increases; (3) Oracle-

based data from the 15 million HR functions managed by ADP annually, such as benefit deductions

and elections, performance scores, and recruiting processes; (4) data from 15 other ADP

departments—such as Marketing, Sales, Implementations, and Service—who leverage the




1
 Doug Bonderud, HR Cloud Solutions: A Foundation for Better Decision Making, ADP,
https://www.adp.com/spark/articles/2018/01/hr-cloud-solutions-a-foundation-for-better-decision-
making.aspx (last visited Jan. 19, 2021).
2
 See, e.g., 2016 HR Transformation Survey: Summary Report, KPMG,
https://assets.kpmg/content/dam/kpmg/in/pdf/2016/11/HR-Transformation-Survey-
Summaryreport.pdf (last visited Jan. 19, 2021).



                                                                                      Page 22 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 23 of 74




platform as their enterprise data hub (EDH) so they may build their own data products; and

(5) client data sets such as point-of-sale transactions and revenues.

        65.     DataCloud conforms job title and role categorizations across 600,000 companies

into a comparable standard from which 500 billion aggregates are created. Those aggregates are

used to build the benchmarks that are delivered to clients. Upon information and belief, Jim Haas,

Principal     Architect   at   ADP     has    explained,     “the   data    is   drawing     everybody

together . . . . Sometimes I call it ‘the little cluster that can’ because it’s just amazing what goes on

in there in a day.”

        66.     Upon information and belief, the ADP Infringing Products and Services are

configured to support accelerated erasure coding.

        67.     Experian has directly infringed, and continues to directly infringe, each of the

Patents-in-Suit by engaging in acts constituting infringement under 35 U.S.C. §§ 271(a), including

without limitation by one or more of making, using, selling and/or offering to sell, in this District

and elsewhere in the United States, and/or importing into this District and elsewhere in the United

States, at least Experian’s products and services that use and/or incorporate the Cloudera Infringing

Products and Services, including but not limited to Experian Analytical Sandbox and Velcro, and

any Experian product or service that is substantially or reasonably similar (the “Experian

Infringing Products and Services”).

        68.     Upon information and belief, Experian integrated Cloudera Enterprise onto its

cloud environment for its Credit Information Services, Decision Analytics, and Business

Information Services business lines. Upon information and belief, Experian employs Cloudera

Erasure Coding Components in Experian’s Ascend Technology Platform and Analytical Sandbox.




                                                                                          Page 23 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 24 of 74




       69.     Experian is doing business in the United States and more particularly in this

District, including at least through Experian’s corporate subsidiaries CSIdentity Corporation and

Experian Information Solutions, Inc., by making, using, selling, importing, and/or offering for sale

the product and services that infringe one or more of the patent claims involved in this action.

       70.     Upon information and belief, with 15,000+ employees and annual revenues

exceeding $4 billion (USD), Experian is a global leader in credit reporting and marketing services

that is comprised of four main business units: Credit Information Services, Decision Analytics,

Business Information Services, and Marketing Services.

       71.     Experian Marketing Services (“EMS”), for example, helps marketers connect with

customers through relevant communications across a variety of channels, driven by advanced

analytics on an extensive database of geographic, demographic, and lifestyle data.

       72.     EMS has built its business on the effective collection, analysis, and use of data.

Upon information and belief, as EMS’s former VP of product strategy Jeff Hassemer once

explained, “Experian has handled large amounts of data for a very long time: who consumers are,

how they’re connected, how they interact. We’ve done this over billions and quadrillions of

records over time. But with the proliferation of channels and information that are now flowing

into client organizations—social media likes, web interactions, email responses—that data has

gotten so large that it’s maxed the capacity of older systems. We needed to leap forward in our

processing ability. We wanted to process data orders of magnitude faster so we could react to

tomorrow’s consumer.”

       73.     Today’s consumers leave a digital trail of behaviors and preferences for marketers

to leverage so they can enhance the customer experience, and upon information and belief,




                                                                                     Page 24 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 25 of 74




Experian’s clients started asking for more frequent updates on consumers’ latest purchasing

behaviors, online browsing patterns, and social media activity so they can respond in real time.

       74.     Upon information and belief, Experian recognized that the data exhaust from these

digital channels is massive and requires a technological infrastructure that can accommodate rapid

processing, large-scale storage, and flexible analysis of multi-structured data.         Experian’s

mainframes were hitting the tipping point in terms of performance, flexibility, and scalability.

Given the need for immediacy of information and customization of data in real time for clients,

EMS set an internal goal to process more than 100 million records of data per hour (28,000 records

per second).

       75.     Upon information and belief, instead of trying to fit a square peg in a round hole,

Experian went out and decided to build an architecture that could handle the new volumes of data

that it manages and built a system that employs Cloudera CDH.

       76.     Upon information and belief, the Experian Infringing Products and Services are

configured to support accelerated erasure coding.

       77.     Wargaming has directly infringed, and continues to directly infringe, each of the

Patents-in-Suit by engaging in acts constituting infringement under 35 U.S.C. § 271(a), including

without limitation by one or more of making, using, selling and/or offering to sell, in this District

and elsewhere in the United States, and/or importing into this District and elsewhere in the United

States, at least Wargaming’s products and services that use and/or incorporate Cloudera Erasure

Coding Components, including but not limited to Wargaming’s Player Relationship Management

Platform (“PRMP”) in support of Wargaming’s online games and massively multiplayer online

(“MMO”) games, and any Wargaming product or service that is substantially or reasonably similar

(the “Wargaming Infringing Products and Services”).




                                                                                      Page 25 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 26 of 74




       78.     Wargaming provides strategic intelligence analytics services and coordinates the

data services architecture for Wargaming MMO games. Wargaming is a global services hub for

games developed, at least in part, by Wargaming Group Limited and accessible via the portal at

www.wargaming.net.      Wargaming provides data-driven insights, analysis, and reporting of

wargaming.net projects, strategic planning, and global game design services through business

analytics, production, central technology, and regional administrative departments.

       79.     Furthermore, Wargaming conducts general research on topics such as the gaming

industry, player behavior, and game defects.

       80.     Wargaming serves more than 150 million registered players in its MMO games.

Those millions of players generate massive amounts of data. Wargaming processes over 3 TB of

data daily. Upon information and belief, it does this using systems built with Cloudera Erasure

Coding Components.

       81.     Wargaming employees administrate and optimize a series of development and

production clusters that employ Cloudera Erasure Coding Components.

       82.     Upon information and belief, the Wargaming Infringing Products and Services are

configured to support accelerated erasure coding.

III.   INTEL’S INFRINGEMENT

       83.     As further discussed below, Intel has indirectly infringed, and continues to

indirectly infringe, each of the Patents-in-Suit by engaging in acts constituting infringement under

35 U.S.C. § 271(b), including without limitation by actively inducing infringement by the EC

System Defendants through the deployment and/or use of Intel’s Intelligent Storage Acceleration

Library (“ISA-L”).

       84.     Upon information and belief, Intel has been aware of the existence of the

Patents-in-Suit beginning at least in 2014. In 2014, StreamScale provided Intel with express notice


                                                                                      Page 26 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 27 of 74




of the ’8-296 Patent. Upon information and belief, Intel knew that continuation patent applications

claimed priority to the ’8-296 Patent. All of the Patents-in-Suit are continuations of the application

that ultimately issued as the ’8-296 Patent.

       85.      ISA-L comprises a collection of optimized low-level functions used for storage

applications.

       86.      ISA-L is optimized for Intel architecture Intel® 64.

       87.      ISA-L is packaged and shipped with Cloudera CDH.

       88.      Intel collaborated with Cloudera to apply erasure coding, including on changes

made to the NameNode, DataNode, and the client read and write paths, as well as optimizations

using Intel ISA-L to accelerate the encoding and decoding calculations.

       89.      ISA-L is enabled by default in Cloudera CDH.

       90.      Intel is doing business in the United States and more particularly in this District by

actively inducing infringement by at least Cloudera, ADP, Experian, and Wargaming of

StreamScale’s Patents-in-Suit through the deployment and support of ISA-L.

                   COUNT 1—INFRINGEMENT OF THE ’8-296 PATENT

       91.      StreamScale incorporates by reference the allegations set forth in Paragraphs 1–90

of this Complaint as though fully set forth herein.

I.     DIRECT INFRINGEMENT

       92.      In violation of 35 U.S.C. § 271(a), Cloudera, ADP, Experian, and Wargaming are

and have been directly infringing one or more of the ’8-296 Patent’s claims, including at least

Claim 1, by making, using, selling, and/or offering for sale in the United States, and/or importing

into the United States, without authority, erasure code products and services, including but not

limited to those utilizing ISA-L, including without limitation the Cloudera Infringing Products and




                                                                                       Page 27 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 28 of 74




Services, the ADP Infringing Products and Services, the Experian Infringing Products and

Services, and the Wargaming Infringing Products and Services, as described above.

       93.     The EC System Defendants are infringing claims of the ’8-296 Patent, including at

least Claim 1, literally and/or pursuant to the doctrine of equivalents.

       94.     Claim 1 of the ’8-296 Patent is directed to a system for accelerated error-correcting

code (ECC) processing comprising: a processing core for executing computer instructions and

accessing data from a main memory; and a non-volatile storage medium for storing the computer

instructions, wherein the processing core, the non-volatile storage medium, and the computer

instructions are configured to implement an erasure coding system comprising: a data matrix for

holding original data in the main memory; a check matrix for holding check data in the main

memory; an encoding matrix for holding first factors in the main memory, the first factors being

for encoding the original data into the check data; and a thread for executing on the processing

core and comprising: a parallel multiplier for concurrently multiplying multiple data entries of a

matrix by a single factor; and a first sequencer for ordering operations through the data matrix and

the encoding matrix using the parallel multiplier to generate the check data.

       A.      CLOUDERA’S DIRECT INFRINGEMENT

       95.     As to Cloudera, at least the Cloudera Infringing Products and Services, as defined

above, comprise hardware and software components that together practice every element of one

or more claims of the ’8-296 Patent, including at least Claim 1. The Cloudera Infringing Products

and Services are systems capable of performing accelerated ECC. They comprise a processing

core, including, for example, one or more Intel, AMD, ARM, and/or PPC64 processing cores. The

Cloudera Infringing Products and Services include non-volatile storage (memory) and computer

instructions to implement accelerated ECC.        The accelerated ECC system of the Cloudera

Infringing Products and Services includes a data matrix for holding original data, a check matrix


                                                                                     Page 28 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 29 of 74




for holding check data, and an encoding matrix for holding first factors, all in memory. The first

factors of the encoding matrix are used in the Cloudera Infringing Products and Services to encode

the original data into check data. The Cloudera Infringing Products and Services include a thread

for executing on the processing core that includes a parallel lookup multiplier and a sequencer for

ordering operations through the data matrix and encoding matrix to generate the check data.

       B.      ADP’S DIRECT INFRINGEMENT

       96.     As to ADP, at least the ADP Infringing Products and Services, as defined above,

comprise hardware and software components that together practice every element of one or more

claims of the ’8-296 Patent, including at least Claim 1. The ADP Infringing Products and Services

are systems capable of performing accelerated ECC. They comprise a processing core, including,

for example, one or more Intel, AMD, ARM, and/or PPC64 processing cores. The ADP Infringing

Products and Services include non-volatile storage (memory) and computer instructions to

implement accelerated ECC. The accelerated ECC system of the ADP Infringing Products and

Services includes a data matrix for holding original data, a check matrix for holding check data,

and an encoding matrix for holding first factors, all in memory. The first factors of the encoding

matrix are used in the ADP Infringing Products and Services to encode the original data into check

data. The ADP Infringing Products and Services include a thread for executing on the processing

core that includes a parallel lookup multiplier and a sequencer for ordering operations through the

data matrix and encoding matrix to generate the check data.

       C.      EXPERIAN’S DIRECT INFRINGEMENT

       97.     As to Experian, at least the Experian Infringing Products and Services, as defined

above, comprise hardware and software components that together practice every element of one

or more claims of the ’8-296 Patent, including at least Claim 1. The Experian Infringing Products

and Services are systems capable of performing accelerated ECC. They comprise a processing


                                                                                    Page 29 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 30 of 74




core, including, for example, one or more Intel, AMD, ARM, and/or PPC64 processing cores. The

Experian Infringing Products and Services include non-volatile storage (memory) and computer

instructions to implement accelerated ECC.       The accelerated ECC system of the Experian

Infringing Products and Services includes a data matrix for holding original data, a check matrix

for holding check data, and an encoding matrix for holding first factors, all in memory. The first

factors of the encoding matrix are used in the Experian Infringing Products and Services to encode

the original data into check data. The Experian Infringing Products and Services include a thread

for executing on the processing core that includes a parallel lookup multiplier and a sequencer for

ordering operations through the data matrix and encoding matrix to generate the check data.

       D.      WARGAMING’S DIRECT INFRINGEMENT

       98.     As to Wargaming, at least the Wargaming Infringing Products and Services, as

defined above, comprise hardware and software components that together practice every element

of one or more claims of the ’8-296 Patent, including at least Claim 1. The Wargaming Infringing

Products and Services are systems capable of performing accelerated ECC. They comprise a

processing core, including, for example, one or more Intel, AMD, ARM, and/or PPC64 processing

cores. The Wargaming Infringing Products and Services include non-volatile storage (memory)

and computer instructions to implement accelerated ECC. The accelerated ECC system of the

Wargaming Infringing Products and Services includes a data matrix for holding original data, a

check matrix for holding check data, and an encoding matrix for holding first factors, all in

memory. The first factors of the encoding matrix are used in the Wargaming Infringing Products

and Services to encode the original data into check data. The Wargaming Infringing Products and

Services include a thread for executing on the processing core that includes a parallel lookup

multiplier and a sequencer for ordering operations through the data matrix and encoding matrix to

generate the check data.


                                                                                    Page 30 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 31 of 74




II.    INDIRECT INFRINGEMENT

       99.     In violation of 35 U.S.C. §§ 271(b), Intel is and has been infringing one or more of

the ’8-296 Patent’s claims, including at least Claim 1, indirectly by inducing the infringement of

at least Claim 1 of the ’8-296 Patent by third parties, including for example Cloudera, ADP,

Experian, and Wargaming, in this District and elsewhere in the United States. Direct infringement

is the result of activities performed by users of systems that incorporate, among other features,

ISA-L, including for example Cloudera, ADP, Experian, and Wargaming, in accordance with at

least Claim 1 of the ’8-296 Patent.

       100.    Intel’s affirmative acts of selling and/or distributing ISA-L (or portions thereof),

causing ISA-L (or portions thereof) to be manufactured and distributed, providing instructive

materials and information concerning operation and use of ISA-L (or portions thereof), and

providing maintenance/service for such products or services, induced Cloudera, ADP, Experian,

and Wargaming to infringe at least Claim 1 of the ’8-296 Patent. For example, Intel induced

Cloudera, ADP, Experian, and Wargaming to infringe at least Claim 1 of the ’8-296 Patent through

the implementation of ISA-L in the Cloudera, ADP, Experian, and Wargaming Infringing Products

and Services. By and through these acts, Intel knowingly and specifically intended the users of

ISA-L (or portions thereof) to infringe at least Claim 1 of the ’8-296 Patent. Intel (1) knew or

should have known of the ’8-296 Patent since at least 2014, (2) performed and continues to

perform affirmative acts that constitute induced infringement, and (3) knew or should have known

that those acts would induce actual infringement of one or more of the ’8-296 Patent’s claims by

users of ISA-L.

       101.    Intel actively markets and instructs the EC System Defendants to create EC

Systems using ISA-L.




                                                                                    Page 31 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 32 of 74




       102.    As to Intel, at least ISA-L, as defined above, is designed to be used with other

components that, when combined with hardware, practice one or more claims of the ’8-296 Patent,

including at least Claim 1. EC Systems that employ ISA-L create a data matrix for holding original

data, a check matrix for holding check data, and an encoding matrix for holding first factors, all in

memory. The first factors of the encoding matrix are used to encode the original data into check

data. The systems also include a thread for executing on the processing core that includes a parallel

lookup multiplier and a sequencer for ordering operations through the data matrix and encoding

matrix to generate the check data.

       103.    As explained above, Intel had actual notice of the ’8-296 Patent prior to this lawsuit

being filed and had knowledge of the infringing nature of its activities, yet continues to induce

infringement of at least Claim 1 of the ’8-296 Patent by Cloudera, ADP, Experian, and

Wargaming.

       104.    Therefore, upon information and belief, Intel’s infringement of at least Claim 1 of

the ’8-296 Patent has been and continues to be willful entitling StreamScale to increased damages

pursuant to 35 U.S.C. § 284 and to attorneys’ fees and costs incurred in prosecuting this action

pursuant to 35 U.S.C. § 285.

III.   DAMAGES

       105.    Defendants’ acts of infringement have caused damages to StreamScale, and

StreamScale is entitled to recover from Defendants the damages sustained by StreamScale as a

result of Defendants’ wrongful acts in an amount to be determined at trial.

                   COUNT 2—INFRINGEMENT OF THE ’374 PATENT

       106.    StreamScale incorporates by reference the allegations set forth in Paragraphs 1–105

of this Complaint as though fully set forth herein.




                                                                                      Page 32 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 33 of 74




I.     DIRECT INFRINGEMENT

       107.    In violation of 35 U.S.C. § 271(a), Cloudera, ADP, Experian, and Wargaming are

and have been directly infringing one or more of the ’374 Patent’s claims, including at least

Claim 1, by making, using, selling, and/or offering for sale in the United States, and/or importing

into the United States, without authority, erasure code products and services, including but not

limited to those utilizing ISA-L, including without limitation the Cloudera Infringing Products and

Services, the ADP Infringing Products and Services, the Experian Infringing Products and

Services, and the Wargaming Infringing Products and Services, as described above.

       108.    The EC System Defendants are infringing claims of the ’374 Patent, including at

least Claim 1, literally and/or pursuant to the doctrine of equivalents.

       109.    Claim 1 of the ’374 Patent is directed to a system for accelerated error-correcting

code (ECC) processing comprising: a processing core for executing computer instructions and

accessing data from a main memory, the processing core comprising at least 16 data registers, each

of the data registers comprising at least 16 bytes; and a non-volatile storage medium for storing

the computer instructions, wherein the processing core, the non-volatile storage medium, and the

computer instructions are configured to implement an erasure coding system comprising: a data

matrix for holding original data in the main memory; a check matrix for holding check data in the

main memory; an encoding matrix for holding first factors in the main memory, the first factors

being for encoding the original data into the check data; and a thread for executing on the

processing core and comprising: a parallel multiplier for concurrently multiplying multiple data

entries of a matrix by a single factor; and a first sequencer for ordering operations through the data

matrix and the encoding matrix using the parallel multiplier to generate the check data.




                                                                                       Page 33 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 34 of 74




       A.      CLOUDERA’S DIRECT INFRINGEMENT

       110.    As to Cloudera, at least the Cloudera Infringing Products and Services, as defined

above, comprise hardware and software components that together practice every element of one

or more claims of the ’374 Patent, including at least Claim 1. The Cloudera Infringing Products

and Services are systems capable of performing accelerated ECC. They comprise a processing

core comprising at least 16 data registers of at least 16 bytes each, including, for example, one or

more Intel, AMD, ARM, and/or PPC64 processing cores. The Cloudera Infringing Products and

Services include non-volatile storage (memory) and computer instructions to implement

accelerated ECC. The accelerated ECC system of the Cloudera Infringing Products and Services

includes a data matrix for holding original data, a check matrix for holding check data, and an

encoding matrix for holding first factors, all in memory. The first factors of the encoding matrix

are used in the Cloudera Infringing Products and Services to encode the original data into check

data. The Cloudera Infringing Products and Services include a thread for executing on the

processing core that includes a parallel lookup multiplier and a sequencer for ordering operations

through the data matrix and encoding matrix to generate the check data.

       B.      ADP’S DIRECT INFRINGEMENT

       111.    As to ADP, at least the ADP Infringing Products and Services, as defined above,

comprise hardware and software components that together practice every element of one or more

claims of the ’374 Patent, including at least Claim 1. The ADP Infringing Products and Services

are systems capable of performing accelerated ECC. They comprise a processing core comprising

at least 16 data registers of at least 16 bytes each, including, for example, one or more Intel, AMD,

ARM, and/or PPC64 processing cores. The ADP Infringing Products and Services include

non-volatile storage (memory) and computer instructions to implement accelerated ECC. The

accelerated ECC system of the ADP Infringing Products and Services includes a data matrix for


                                                                                      Page 34 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 35 of 74




holding original data, a check matrix for holding check data, and an encoding matrix for holding

first factors, all in memory. The first factors of the encoding matrix are used in the ADP Infringing

Products and Services to encode the original data into check data. The ADP Infringing Products

and Services include a thread for executing on the processing core that includes a parallel lookup

multiplier and a sequencer for ordering operations through the data matrix and encoding matrix to

generate the check data.

       C.      EXPERIAN’S DIRECT INFRINGEMENT

       112.    As to Experian, at least the Experian Infringing Products and Services, as defined

above, comprise hardware and software components that together practice every element of one

or more claims of the ’374 Patent, including at least Claim 1. The Experian Infringing Products

and Services are systems capable of performing accelerated ECC. They comprise a processing

core comprising at least 16 data registers of at least 16 bytes each, including, for example, one or

more Intel, AMD, ARM, and/or PPC64 processing cores. The Experian Infringing Products and

Services include non-volatile storage (memory) and computer instructions to implement

accelerated ECC. The accelerated ECC system of the Experian Infringing Products and Services

includes a data matrix for holding original data, a check matrix for holding check data, and an

encoding matrix for holding first factors, all in memory. The first factors of the encoding matrix

are used in the Experian Infringing Products and Services to encode the original data into check

data. The Experian Infringing Products and Services include a thread for executing on the

processing core that includes a parallel lookup multiplier and a sequencer for ordering operations

through the data matrix and encoding matrix to generate the check data.

       D.      WARGAMING’S DIRECT INFRINGEMENT

       113.    As to Wargaming, at least the Wargaming Infringing Products and Services, as

defined above, comprise hardware and software components that together practice every element


                                                                                      Page 35 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 36 of 74




of one or more claims of the ’374 Patent, including at least Claim 1. The Wargaming Infringing

Products and Services are systems capable of performing accelerated ECC. They comprise a

processing core comprising at least 16 data registers of at least 16 bytes each, including, for

example, one or more Intel, AMD, ARM, and/or PPC64 processing cores. The Wargaming

Infringing Products and Services include non-volatile storage (memory) and computer instructions

to implement accelerated ECC. The accelerated ECC system of the Wargaming Infringing

Products and Services includes a data matrix for holding original data, a check matrix for holding

check data, and an encoding matrix for holding first factors, all in memory. The first factors of

the encoding matrix are used in the Wargaming Infringing Products and Services to encode the

original data into check data. The Wargaming Infringing Products and Services include a thread

for executing on the processing core that includes a parallel lookup multiplier and a sequencer for

ordering operations through the data matrix and encoding matrix to generate the check data.

II.    INDIRECT INFRINGEMENT

       114.    In violation of 35 U.S.C. §§ 271(b), Intel is and has been infringing one or more of

the ’374 Patent’s claims, including at least Claim 1, indirectly by inducing the infringement of at

least Claim 1 of the ’374 Patent by third parties, including for example Cloudera, ADP, Experian,

and Wargaming, in this District and elsewhere in the United States. Direct infringement is the

result of activities performed by users of systems that incorporate, among other features, ISA-L,

including for example Cloudera, ADP, Experian, and Wargaming, in accordance with at least

Claim 1 of the ’374 Patent.

       115.    Intel’s affirmative acts of selling and/or distributing ISA-L (or portions thereof),

causing ISA-L (or portions thereof) to be manufactured and distributed, providing instructive

materials and information concerning operation and use of ISA-L (or portions thereof), and

providing maintenance/service for such products or services, induced Cloudera, ADP, Experian,


                                                                                    Page 36 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 37 of 74




and Wargaming to infringe at least Claim 1 of the ’374 Patent. For example, Intel induced

Cloudera, ADP, Experian, and Wargaming to infringe at least Claim 1 of the ’374 Patent through

the implementation of ISA-L in the Cloudera, ADP, Experian, and Wargaming Infringing Products

and Services. By and through these acts, Intel knowingly and specifically intended the users of

ISA-L (or portions thereof) to infringe at least Claim 1 of the ’374 Patent. Intel (1) knew or should

have known of the ’374 Patent since at least 2015, (2) performed and continues to perform

affirmative acts that constitute induced infringement, and (3) knew or should have known that

those acts would induce actual infringement of one or more of the ’374 Patent’s claims by users

of ISA-L.

       116.    As to Intel, at least ISA-L, as defined above, is designed to be used with other

components that, when combined with hardware, practice one or more claims of the ’374 Patent,

including at least Claim 1. EC Systems that employ ISA-L create a data matrix for holding original

data, a check matrix for holding check data, and an encoding matrix for holding first factors, all in

memory. The first factors of the encoding matrix are used to encode the original data into check

data. The systems also include a thread for executing on the processing core that includes a parallel

lookup multiplier and a sequencer for ordering operations through the data matrix and encoding

matrix to generate the check data.

       117.    As explained above, Intel had actual notice of the ’374 Patent prior to this lawsuit

being filed and had knowledge of the infringing nature of its activities, yet continues to induce

infringement of at least Claim 1 of the ’374 Patent by Cloudera, ADP, Experian, and Wargaming.

       118.    Therefore, upon information and belief, Intel’s infringement of at least Claim 1 of

the ’374 Patent has been and continues to be willful entitling StreamScale to increased damages




                                                                                      Page 37 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 38 of 74




pursuant to 35 U.S.C. § 284 and to attorneys’ fees and costs incurred in prosecuting this action

pursuant to 35 U.S.C. § 285.

III.   DAMAGES

       119.    Defendants’ acts of infringement have caused damages to StreamScale, and

StreamScale is entitled to recover from Defendants the damages sustained by StreamScale as a

result of Defendants’ wrongful acts in an amount to be determined at trial.

                   COUNT 3—INFRINGEMENT OF THE ’759 PATENT

       120.    StreamScale incorporates by reference the allegations set forth in Paragraphs 1–119

of this Complaint as though fully set forth herein.

I.     DIRECT INFRINGEMENT

       121.    In violation of 35 U.S.C. § 271(a), Cloudera, ADP, Experian, and Wargaming are

and have been directly infringing one or more of the ’759 Patent’s claims, including at least

Claim 1, by making, using, selling, and/or offering for sale in the United States, and/or importing

into the United States, without authority, erasure code products and services, including but not

limited to those utilizing ISA-L, including without limitation the Cloudera Infringing Products and

Services, the ADP Infringing Products and Services, the Experian Infringing Products and

Services, and the Wargaming Infringing Products and Services, as described above.

       122.    The EC System Defendants are infringing claims of the ’759 Patent, including at

least Claim 1, literally and/or pursuant to the doctrine of equivalents.

       123.    Claim 1 of the ’759 Patent is directed to a system for accelerated error-correcting

code (ECC) processing comprising: a processing core for executing computer instructions and

accessing data from a main memory, the processing core comprising at least 16 data registers, each

of the data registers comprising at least 16 bytes; one or more non-volatile storage media for storing

the computer instructions and the data; and an input/output (I/O) controller for controlling data


                                                                                       Page 38 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 39 of 74




transfers between the main memory and the non-volatile storage media, wherein the processing

core, the non-volatile storage media, the I/O controller, and the computer instructions are

configured to implement an erasure coding system comprising: a data matrix for holding original

data in the main memory; a check matrix for holding check data in the main memory; an encoding

matrix for holding first factors in the main memory, the first factors being for encoding the original

data into the check data; and a thread for executing on the processing core and comprising: a

parallel multiplier for concurrently multiplying multiple data entries of a matrix by a single factor;

and a first sequencer for ordering data accesses through the data matrix and the encoding matrix

using the parallel multiplier to generate the check data.

       A.      CLOUDERA’S DIRECT INFRINGEMENT

       124.    As to Cloudera, at least the Cloudera Infringing Products and Services, as defined

above, comprise hardware and software components that together practice every element of one

or more claims of the ’759 Patent, including at least Claim 1. The Cloudera Infringing Products

and Services are systems capable of performing accelerated ECC. They comprise a processing

core comprising at least 16 data registers of at least 16 bytes each, including, for example, one or

more Intel, AMD, ARM, and/or PPC64 processing cores. The Cloudera Infringing Products and

Services include non-volatile storage (memory) for storing computer instructions and data. The

Cloudera Infringing Products and Services further include an input/output (I/O) controller to

coordinate communication and data transfers between the main memory and the non-volatile

storage media. The processing core, memory, I/O controller, and computer instructions of the

Cloudera Infringing Products and Services implement accelerated ECC. The accelerated ECC

system of the Cloudera Infringing Products and Services includes a data matrix for holding original

data, a check matrix for holding check data, and an encoding matrix for holding first factors, all in

memory. The first factors of the encoding matrix are used in the Cloudera Infringing Products and


                                                                                       Page 39 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 40 of 74




Services to encode the original data into check data. The Cloudera Infringing Products and

Services include a thread for executing on the processing core that includes a parallel lookup

multiplier and a sequencer for ordering data accesses through the data matrix and encoding matrix

to generate the check data.

       B.      ADP’S DIRECT INFRINGEMENT

       125.    As to ADP, at least the ADP Infringing Products and Services, as defined above,

comprise hardware and software components that together practice every element of one or more

claims of the ’759 Patent, including at least Claim 1. The ADP Infringing Products and Services

are systems capable of performing accelerated ECC. They comprise a processing core comprising

at least 16 data registers of at least 16 bytes each, including, for example, one or more Intel, AMD,

ARM, and/or PPC64 processing cores. The ADP Infringing Products and Services include

non-volatile storage (memory) for storing computer instructions and data. The ADP Infringing

Products and Services further include an input/output (I/O) controller to coordinate communication

and data transfers between the main memory and the non-volatile storage media. The processing

core, memory, I/O controller, and computer instructions of the ADP Infringing Products and

Services implement accelerated ECC. The accelerated ECC system of the ADP Infringing

Products and Services includes a data matrix for holding original data, a check matrix for holding

check data, and an encoding matrix for holding first factors, all in memory. The first factors of

the encoding matrix are used in the ADP Infringing Products and Services to encode the original

data into check data. The ADP Infringing Products and Services include a thread for executing on

the processing core that includes a parallel lookup multiplier and a sequencer for ordering data

accesses through the data matrix and encoding matrix to generate the check data.




                                                                                      Page 40 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 41 of 74




       C.      EXPERIAN’S DIRECT INFRINGEMENT

       126.    As to Experian, at least the Experian Infringing Products and Services, as defined

above, comprise hardware and software components that together practice every element of one

or more claims of the ’759 Patent, including at least Claim 1. The Experian Infringing Products

and Services are systems capable of performing accelerated ECC. They comprise a processing

core comprising at least 16 data registers of at least 16 bytes each, including, for example, one or

more Intel, AMD, ARM, and/or PPC64 processing cores. The Experian Infringing Products and

Services include non-volatile storage (memory) for storing computer instructions and data. The

Experian Infringing Products and Services further include an input/output (I/O) controller to

coordinate communication and data transfers between the main memory and the non-volatile

storage media. The processing core, memory, I/O controller, and computer instructions of the

Experian Infringing Products and Services implement accelerated ECC. The accelerated ECC

system of the Experian Infringing Products and Services includes a data matrix for holding original

data, a check matrix for holding check data, and an encoding matrix for holding first factors, all in

memory. The first factors of the encoding matrix are used in the Experian Infringing Products and

Services to encode the original data into check data. The Experian Infringing Products and

Services include a thread for executing on the processing core that includes a parallel lookup

multiplier and a sequencer for ordering data accesses through the data matrix and encoding matrix

to generate the check data.

       D.      WARGAMING’S DIRECT INFRINGEMENT

       127.    As to Wargaming, at least the Wargaming Infringing Products and Services, as

defined above, comprise hardware and software components that together practice every element

of one or more claims of the ’759 Patent, including at least Claim 1. The Wargaming Infringing

Products and Services are systems capable of performing accelerated ECC. They comprise a


                                                                                      Page 41 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 42 of 74




processing core comprising at least 16 data registers of at least 16 bytes each, including, for

example, one or more Intel, AMD, ARM, and/or PPC64 processing cores. The Wargaming

Infringing Products and Services include non-volatile storage (memory) for storing computer

instructions and data. The Wargaming Infringing Products and Services further include an

input/output (I/O) controller to coordinate communication and data transfers between the main

memory and the non-volatile storage media. The processing core, memory, I/O controller, and

computer instructions of the Wargaming Infringing Products and Services implement accelerated

ECC. The accelerated ECC system of the Wargaming Infringing Products and Services includes

a data matrix for holding original data, a check matrix for holding check data, and an encoding

matrix for holding first factors, all in memory. The first factors of the encoding matrix are used in

the Wargaming Infringing Products and Services to encode the original data into check data. The

Wargaming Infringing Products and Services include a thread for executing on the processing core

that includes a parallel lookup multiplier and a sequencer for ordering data accesses through the

data matrix and encoding matrix to generate the check data.

II.    INDIRECT INFRINGEMENT

       128.    In violation of 35 U.S.C. §§ 271(b), Intel is and has been infringing one or more of

the ’759 Patent’s claims, including at least Claim 1, indirectly by inducing the infringement of at

least Claim 1 of the ’759 Patent by third parties, including for example Cloudera, ADP, Experian,

and Wargaming, in this District and elsewhere in the United States. Direct infringement is the

result of activities performed by users of systems that incorporate, among other features, ISA-L,

including for example Cloudera, ADP, Experian, and Wargaming, in accordance with at least

Claim 1 of the ’759 Patent.

       129.    Intel’s affirmative acts of selling and/or distributing ISA-L (or portions thereof),

causing ISA-L (or portions thereof) to be manufactured and distributed, providing instructive


                                                                                      Page 42 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 43 of 74




materials and information concerning operation and use of ISA-L (or portions thereof), and

providing maintenance/service for such products or services, induced Cloudera, ADP, Experian,

and Wargaming to infringe at least Claim 1 of the ’759 Patent. For example, Intel induced

Cloudera, ADP, Experian, and Wargaming to infringe at least Claim 1 of the ’759 Patent through

the implementation of ISA-L in the Cloudera, ADP, Experian, and Wargaming Infringing Products

and Services. By and through these acts, Intel knowingly and specifically intended the users of

ISA-L (or portions thereof) to infringe at least Claim 1 of the ’759 Patent. Intel (1) knew or should

have known of the ’759 Patent since at least 2016, (2) performed and continues to perform

affirmative acts that constitute induced infringement, and (3) knew or should have known that

those acts would induce actual infringement of one or more of the ’759 Patent’s claims by users

of ISA-L.

       130.    As to Intel, at least ISA-L, as defined above, is designed to be used with other

components that, when combined with hardware, practice one or more claims of the ’759 Patent,

including at least Claim 1. EC Systems that employ ISA-L create a data matrix for holding original

data, a check matrix for holding check data, and an encoding matrix for holding first factors, all in

memory. The first factors of the encoding matrix are used to encode the original data into check

data. The systems also include a thread for executing on the processing core that includes a parallel

lookup multiplier and a sequencer for ordering data accesses through the data matrix and encoding

matrix to generate the check data.

       131.    As explained above, Intel had actual notice of the ’759 Patent prior to this lawsuit

being filed and had knowledge of the infringing nature of its activities, yet continues to induce

infringement of at least Claim 1 of the ’759 Patent by Cloudera, ADP, Experian, and Wargaming.




                                                                                      Page 43 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 44 of 74




       132.    Therefore, upon information and belief, Intel’s infringement of at least Claim 1 of

the ’759 Patent has been and continues to be willful entitling StreamScale to increased damages

pursuant to 35 U.S.C. § 284 and to attorneys’ fees and costs incurred in prosecuting this action

pursuant to 35 U.S.C. § 285.

III.   DAMAGES

       133.    Defendants’ acts of infringement have caused damages to StreamScale, and

StreamScale is entitled to recover from Defendants the damages sustained by StreamScale as a

result of Defendants’ wrongful acts in an amount to be determined at trial.

                   COUNT 4—INFRINGEMENT OF THE ’358 PATENT

       134.    StreamScale incorporates by reference the allegations set forth in Paragraphs 1–133

of this Complaint as though fully set forth herein.

I.     DIRECT INFRINGEMENT

       135.    In violation of 35 U.S.C. § 271(a), Cloudera, ADP, Experian, and Wargaming are

and have been directly infringing one or more of the ’358 Patent’s claims, including at least

Claim 1, by making, using, selling, and/or offering for sale in the United States, and/or importing

into the United States, without authority, erasure code products and services, including but not

limited to those utilizing ISA-L, including without limitation the Cloudera Infringing Products and

Services, the ADP Infringing Products and Services, the Experian Infringing Products and

Services, and the Wargaming Infringing Products and Services, as described above.

       136.    The EC System Defendants are infringing claims of the ’358 Patent, including at

least Claim 1, literally and/or pursuant to the doctrine of equivalents.

       137.    Claim 1 of the ’358 Patent is directed to a system adapted to use accelerated error-

correcting code (ECC) processing to improve the storage and retrieval of digital data distributed

across a plurality of drives, comprising: at least one processor comprising at least one single-


                                                                                    Page 44 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 45 of 74




instruction-multiple-data (SIMD) central processing unit (CPU) core that executes SIMD

instructions and loads original data from a main memory and stores check data to the main

memory, the SIMD CPU core comprising at least 16 vector registers, each of the vector registers

storing at least 16 bytes; at least one system drive comprising at least one non-volatile storage

medium that stores the SIMD instructions; a plurality of data drives each comprising at least one

non-volatile storage medium that stores at least one block of the original data, the at least one block

comprising at least 512 bytes; more than two check drives each comprising at least one non-volatile

storage medium that stores at least one block of the check data; and at least one input/output (I/O)

controller that stores the at least one block of the check data from the main memory to the check

drives, wherein the processor, the SIMD instructions, the non-volatile storage media, and the I/O

controller are configured to implement an erasure coding system comprising: a data matrix

comprising at least one vector and comprising a plurality of rows of at least one block of the

original data in the main memory, each of the rows being stored on a different one of the data

drives; a check matrix comprising more than two rows of the at least one block of the check data

in the main memory, each of the rows being stored on a different one of the check drives, one of

the rows comprising a parity row comprising the Galois Field (GF) summation of all of the rows

of the data matrix; a thread that executes on the SIMD CPU core and comprising: at least one

parallel multiplier that multiplies the at least one vector of the data matrix by a single factor to

compute parallel multiplier results comprising at least one vector; at least one parallel adder that

adds the at least one vector of the parallel multiplier results and computes a running total; and a

sequencer wherein the sequencer orders load operations of the original data into at least one of the

vector registers and computes the check data with the parallel lookup multiplier and the parallel

adder, and stores the computed check data from the vector registers to the main memory.




                                                                                        Page 45 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 46 of 74




       A.      CLOUDERA’S DIRECT INFRINGEMENT

       138.    As to Cloudera, at least the Cloudera Infringing Products and Services, as defined

above, comprise hardware and software components that together practice every element of one

or more claims of the ’358 Patent, including at least Claim 1. The Cloudera Infringing Products

and Services are systems adapted to use accelerated ECC processing to improve the storage and

retrieval of digital data that is distributed across multiple drives. They comprise a processing core

comprising a single-instruction-multiple-data (“SIMD”) central processing unit (“CPU”) core that

executes the SIMD instructions and loads data from main memory and stores data to main memory.

The SIMD CPU core, including for example Intel, AMD, ARM, and/or PPC64 processing cores,

includes at least 16 data registers of at least 16 bytes each. The Cloudera Infringing Products and

Services include a system drive with non-volatile storage (memory) for storing the SIMD computer

instructions. The Cloudera Infringing Products and Services include multiple data drives, each of

which includes a memory that stores blocks of original data that are at least 512 bytes. The

Cloudera Infringing Products and Services include more than two check drives, each of which

includes a memory that stores blocks of check data. The Cloudera Infringing Products and

Services further include an input/output (I/O) controller to coordinate communication and data

transfers between the main memory and the non-volatile storage media and that stores the check

data from the main memory to the check drives. The processing core, SIMD instructions, memory,

and I/O controller of the Cloudera Infringing Products and Services implement accelerated ECC.

The accelerated ECC system of the Cloudera Infringing Products and Services includes a data

matrix for holding vectors of original data, with each row of a block of original data stored on a

different data drive. The accelerated ECC system of the Cloudera Infringing Products and Services

includes a check matrix for holding vectors of check data, with each row of a block of check data

stored on different check drives. Moreover, one of the rows of the block of check data comprises


                                                                                      Page 46 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 47 of 74




a parity row comprising the Galois Field (GF) summation of all of the rows of the data matrix.

The Cloudera Infringing Products and Services include a thread for executing on the SIMD CPU

processing core that includes a parallel lookup multiplier, a parallel adder, and a sequencer. The

parallel lookup multiplier of the Cloudera Infringing Products and Services multiplies a vector of

the data matrix by a single factor; the parallel adder adds the result of the parallel multiplier to

compute a running total; and the sequencer orders load operations of the data into the registers,

computes the check data, and stores the computed check data to main memory.

       B.      ADP’S DIRECT INFRINGEMENT

       139.    As to ADP, at least the ADP Infringing Products and Services, as defined above,

comprise hardware and software components that together practice every element of one or more

claims of the ’358 Patent, including at least Claim 1. The ADP Infringing Products and Services

are systems adapted to use accelerated ECC processing to improve the storage and retrieval of

digital data that is distributed across multiple drives. They comprise a processing core comprising

a single-instruction-multiple-data (“SIMD”) central processing unit (“CPU”) core that executes

the SIMD instructions and loads data from main memory and stores data to main memory. The

SIMD CPU core, including for example Intel, AMD, ARM, and/or PPC64 processing cores,

includes at least 16 data registers of at least 16 bytes each. The ADP Infringing Products and

Services include a system drive with non-volatile storage (memory) for storing the SIMD computer

instructions. The ADP Infringing Products and Services include multiple data drives, each of

which includes a memory that stores blocks of original data that are at least 512 bytes. The ADP

Infringing Products and Services include more than two check drives, each of which includes a

memory that stores blocks of check data. The ADP Infringing Products and Services further

include an input/output (I/O) controller to coordinate communication and data transfers between

the main memory and the non-volatile storage media and that stores the check data from the main


                                                                                     Page 47 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 48 of 74




memory to the check drives. The processing core, SIMD instructions, memory, and I/O controller

of the ADP Infringing Products and Services implement accelerated ECC. The accelerated ECC

system of the ADP Infringing Products and Services includes a data matrix for holding vectors of

original data, with each row of a block of original data stored on a different data drive. The

accelerated ECC system of the ADP Infringing Products and Services includes a check matrix for

holding vectors of check data, with each row of a block of check data stored on different check

drives. Moreover, one of the rows of the block of check data comprises a parity row comprising

the Galois Field (GF) summation of all of the rows of the data matrix. The ADP Infringing

Products and Services include a thread for executing on the SIMD CPU processing core that

includes a parallel lookup multiplier, a parallel adder, and a sequencer. The parallel lookup

multiplier of the ADP Infringing Products and Services multiplies a vector of the data matrix by a

single factor; the parallel adder adds the result of the parallel multiplier to compute a running total;

and the sequencer orders load operations of the data into the registers, computes the check data,

and stores the computed check data to main memory.

       C.      EXPERIAN’S DIRECT INFRINGEMENT

       140.    As to Experian, at least the Experian Infringing Products and Services, as defined

above, comprise hardware and software components that together practice every element of one

or more claims of the ’358 Patent, including at least Claim 1. The Experian Infringing Products

and Services are systems adapted to use accelerated ECC processing to improve the storage and

retrieval of digital data that is distributed across multiple drives. They comprise a processing core

comprising a single-instruction-multiple-data (“SIMD”) central processing unit (“CPU”) core that

executes the SIMD instructions and loads data from main memory and stores data to main memory.

The SIMD CPU core, including for example Intel, AMD, ARM, and/or PPC64 processing cores,

includes at least 16 data registers of at least 16 bytes each. The Experian Infringing Products and


                                                                                         Page 48 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 49 of 74




Services include a system drive with non-volatile storage (memory) for storing the SIMD computer

instructions. The Experian Infringing Products and Services include multiple data drives, each of

which includes a memory that stores blocks of original data that are at least 512 bytes. The

Experian Infringing Products and Services include more than two check drives, each of which

includes a memory that stores blocks of check data. The Experian Infringing Products and Services

further include an input/output (I/O) controller to coordinate communication and data transfers

between the main memory and the non-volatile storage media and that stores the check data from

the main memory to the check drives. The processing core, SIMD instructions, memory, and I/O

controller of the Experian Infringing Products and Services implement accelerated ECC. The

accelerated ECC system of the Experian Infringing Products and Services includes a data matrix

for holding vectors of original data, with each row of a block of original data stored on a different

data drive. The accelerated ECC system of the Experian Infringing Products and Services includes

a check matrix for holding vectors of check data, with each row of a block of check data stored on

different check drives. Moreover, one of the rows of the block of check data comprises a parity

row comprising the Galois Field (GF) summation of all of the rows of the data matrix. The

Experian Infringing Products and Services include a thread for executing on the SIMD CPU

processing core that includes a parallel lookup multiplier, a parallel adder, and a sequencer. The

parallel lookup multiplier of the Experian Infringing Products and Services multiplies a vector of

the data matrix by a single factor; the parallel adder adds the result of the parallel multiplier to

compute a running total; and the sequencer orders load operations of the data into the registers,

computes the check data, and stores the computed check data to main memory.

       D.      WARGAMING’S DIRECT INFRINGEMENT

       141.    As to Wargaming, at least the Wargaming Infringing Products and Services, as

defined above, comprise hardware and software components that together practice every element


                                                                                      Page 49 of 74
        Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 50 of 74




of one or more claims of the ’358 Patent, including at least Claim 1. The Wargaming Infringing

Products and Services are systems adapted to use accelerated ECC processing to improve the

storage and retrieval of digital data that is distributed across multiple drives. They comprise a

processing core comprising a single-instruction-multiple-data (“SIMD”) central processing unit

(“CPU”) core that executes the SIMD instructions and loads data from main memory and stores

data to main memory. The SIMD CPU core, including for example Intel, AMD, ARM, and/or

PPC64 processing cores, includes at least 16 data registers of at least 16 bytes each. The

Wargaming Infringing Products and Services include a system drive with non-volatile storage

(memory) for storing the SIMD computer instructions. The Wargaming Infringing Products and

Services include multiple data drives, each of which includes a memory that stores blocks of

original data that are at least 512 bytes. The Wargaming Infringing Products and Services include

more than two check drives, each of which includes a memory that stores blocks of check data.

The Wargaming Infringing Products and Services further include an input/output (I/O) controller

to coordinate communication and data transfers between the main memory and the non-volatile

storage media and that stores the check data from the main memory to the check drives. The

processing core, SIMD instructions, memory, and I/O controller of the Wargaming Infringing

Products and Services implement accelerated ECC.         The accelerated ECC system of the

Wargaming Infringing Products and Services includes a data matrix for holding vectors of original

data, with each row of a block of original data stored on a different data drive. The accelerated

ECC system of the Wargaming Infringing Products and Services includes a check matrix for

holding vectors of check data, with each row of a block of check data stored on different check

drives. Moreover, one of the rows of the block of check data comprises a parity row comprising

the Galois Field (GF) summation of all of the rows of the data matrix. The Wargaming Infringing




                                                                                   Page 50 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 51 of 74




Products and Services include a thread for executing on the SIMD CPU processing core that

includes a parallel lookup multiplier, a parallel adder, and a sequencer. The parallel lookup

multiplier of the Wargaming Infringing Products and Services multiplies a vector of the data

matrix by a single factor; the parallel adder adds the result of the parallel multiplier to compute a

running total; and the sequencer orders load operations of the data into the registers, computes the

check data, and stores the computed check data to main memory.

II.    INDIRECT INFRINGEMENT

       142.    In violation of 35 U.S.C. §§ 271(b), Intel is and has been infringing one or more of

the ’358 Patent’s claims, including at least Claim 1, indirectly by inducing the infringement of at

least Claim 1 of the ’358 Patent by third parties, including for example Cloudera, ADP, Experian,

and Wargaming, in this District and elsewhere in the United States. Direct infringement is the

result of activities performed by users of systems that incorporate, among other features, ISA-L,

including for example Cloudera, ADP, Experian, and Wargaming, in accordance with at least

Claim 1 of the ’358 Patent.

       143.    Intel’s affirmative acts of selling and/or distributing ISA-L (or portions thereof),

causing ISA-L (or portions thereof) to be manufactured and distributed, providing instructive

materials and information concerning operation and use of ISA-L (or portions thereof), and

providing maintenance/service for such products or services, induced Cloudera, ADP, Experian,

and Wargaming to infringe at least Claim 1 of the ’358 Patent. For example, Intel induced

Cloudera, ADP, Experian, and Wargaming to infringe at least Claim 1 of the ’358 Patent through

the implementation of ISA-L in the Cloudera, ADP, Experian, and Wargaming Infringing Products

and Services. By and through these acts, Intel knowingly and specifically intended the users of

ISA-L (or portions thereof) to infringe at least Claim 1 of the ’358 Patent. Intel (1) knew or should

have known of the ’358 Patent since at least 2018, (2) performed and continues to perform


                                                                                      Page 51 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 52 of 74




affirmative acts that constitute induced infringement, and (3) knew or should have known that

those acts would induce actual infringement of one or more of the ’358 Patent’s claims by users

of ISA-L.

       144.    As to Intel, at least ISA-L, as defined above, is designed to be used with other

components that, when combined with hardware, practice one or more claims of the ’358 Patent,

including at least Claim 1. EC Systems that employ ISA-L create a data matrix for holding vectors

of original data, with each row of a block of original data stored on a different data drive. The

systems that employ ISA-L create a check matrix for holding vectors of check data, with each row

of a block of check data stored on different check drives. Moreover, one of the rows of the block

of check data comprises a parity row comprising the Galois Field (GF) summation of all of the

rows of the data matrix. The systems also include a thread for executing on the SIMD CPU

processing core that includes a parallel lookup multiplier, a parallel adder, and a sequencer. The

systems’ parallel lookup multiplier multiplies a vector of the data matrix by a single factor; the

systems’ parallel adder adds the result of the parallel multiplier to compute a running total; and the

systems’ sequencer orders load operations of the data into the registers, computes the check data,

and stores the computed check data to main memory.

       145.    As explained above, Intel had actual notice of the ’358 Patent prior to this lawsuit

being filed and had knowledge of the infringing nature of its activities, yet continues to induce

infringement of at least Claim 1 of the ’358 Patent by Cloudera, ADP, Experian, and Wargaming.

       146.    Therefore, upon information and belief, Intel’s infringement of at least Claim 1 of

the ’358 Patent has been and continues to be willful entitling StreamScale to increased damages

pursuant to 35 U.S.C. § 284 and to attorneys’ fees and costs incurred in prosecuting this action

pursuant to 35 U.S.C. § 285.




                                                                                       Page 52 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 53 of 74




III.   DAMAGES

       147.    Defendants’ acts of infringement have caused damages to StreamScale, and

StreamScale is entitled to recover from Defendants the damages sustained by StreamScale as a

result of Defendants’ wrongful acts in an amount to be determined at trial.

                   COUNT 5—INFRINGEMENT OF THE ’259 PATENT

       148.    StreamScale incorporates by reference the allegations set forth in Paragraphs 1–147

of this Complaint as though fully set forth herein.

I.     DIRECT INFRINGEMENT

       149.    In violation of 35 U.S.C. § 271(a), Cloudera, ADP, Experian, and Wargaming are

and have been directly infringing one or more of the ’259 Patent’s claims, including at least

Claim 1, by making, using, selling, and/or offering for sale in the United States, and/or importing

into the United States, without authority, erasure code products and services, including but not

limited to those utilizing ISA-L, including without limitation the Cloudera Infringing Products and

Services, the ADP Infringing Products and Services, the Experian Infringing Products and

Services, and the Wargaming Infringing Products and Services, as described above.

       150.    The EC System Defendants are infringing claims of the ’259 Patent, including at

least Claim 1, literally and/or pursuant to the doctrine of equivalents.

       151.    Claim 1 of the ’259 Patent is directed to a system adapted to use accelerated error-

correcting code (ECC) processing to improve the storage and retrieval of digital data distributed

across a plurality of drives, comprising: at least one processor comprising at least one single-

instruction-multiple-data (SIMD) central processing unit (CPU) core that executes SIMD

instructions and loads original data from a main memory and stores check data to the main

memory, the SIMD CPU core comprising at least 16 vector registers, each of the vector registers

storing at least 16 bytes; at least one system drive comprising at least one non-volatile storage


                                                                                    Page 53 of 74
          Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 54 of 74




medium that stores the SIMD instructions; a plurality of data drives each comprising at least one

non-volatile storage medium that stores at least one block of the original data, the at least one block

comprising at least 512 bytes; more than two check drives each comprising at least one non-volatile

storage medium that stores at least one block of the check data; at least one first input/output (I/O)

controller that receives the at least one block of the original data from a transmitter and that stores

the at least one block of the original data to the main memory; and at least one second input/output

(I/O) controller that stores the at least one block of the check data from the main memory to the

check drives, wherein the processor, the SIMD instructions, the non-volatile storage medium, and

the at least one second I/O controller are configured to implement an erasure coding system

comprising: a data matrix comprising at least one vector and comprising a plurality of rows of at

least one block of the original data in the main memory, each of the rows being stored on a different

one of the data drives; a check matrix comprising more than two rows of the at least one block of

the check data in the main memory, each of the rows being stored on a different one of the check

drives, one of the rows comprising a parity row comprising the Galois Field (GF) summation of

all of the rows of the data matrix; and a thread that executes on the SIMD CPU core and

comprising: at least one parallel multiplier that multiplies the at least one vector of the data matrix

by a single factor to compute parallel multiplier results comprising at least one vector; at least one

parallel adder that adds the at least one vector of the parallel multiplier results and computes a

running total; and a sequencer wherein the sequencer orders load operations of the original data

into at least one of the vector registers and computes the check data with the parallel multiplier

and the parallel adder, and stores the computed check data from the vector registers to the main

memory.




                                                                                        Page 54 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 55 of 74




       A.      CLOUDERA’S DIRECT INFRINGEMENT

       152.    As to Cloudera, at least the Cloudera Infringing Products and Services, as defined

above, comprise hardware and software components that together practice every element of one

or more claims of the ’259 Patent, including at least Claim 1. The Cloudera Infringing Products

and Services are systems adapted to use accelerated ECC processing to improve the storage and

retrieval of digital data that is distributed across multiple drives. They comprise a processing core

comprising a single-instruction-multiple-data (“SIMD”) central processing unit (“CPU”) core that

executes the SIMD instructions and loads data from main memory and stores data to main memory.

The SIMD CPU core, including for example Intel, AMD, ARM, and/or PPC64 processing cores,

includes at least 16 data registers of at least 16 bytes each. The Cloudera Infringing Products and

Services include a system drive with non-volatile storage (memory) for storing the SIMD computer

instructions. The Cloudera Infringing Products and Services include multiple data drives, each of

which includes a memory that stores blocks of original data that are at least 512 bytes. The

Cloudera Infringing Products and Services include more than two check drives, each of which

includes a memory that stores blocks of check data. The Cloudera Infringing Products and

Services further include a first input/output (I/O) controller to receive blocks of original data from

a transmitter and store that data to the main memory. The Cloudera Infringing Products and

Services further include a second I/O controller to store blocks of check data from the main

memory to the check drives. The processing core, SIMD instructions, memory, and I/O controller

of the Cloudera Infringing Products and Services implement accelerated ECC. The accelerated

ECC system of the Cloudera Infringing Products and Services includes a data matrix for holding

vectors of original data, with each row of a block of original data stored on a different data drive.

The accelerated ECC system of the Cloudera Infringing Products and Services includes a check

matrix for holding vectors of check data, with each row of a block of check data stored on different


                                                                                       Page 55 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 56 of 74




check drives. Moreover, one of the rows of the block of check data comprises a parity row

comprising the Galois Field (GF) summation of all of the rows of the data matrix. The Cloudera

Infringing Products and Services include a thread for executing on the SIMD CPU processing core

that includes a parallel lookup multiplier, a parallel adder, and a sequencer. The parallel lookup

multiplier of the Cloudera Infringing Products and Services multiplies a vector of the data matrix

by a single factor; the parallel adder adds the result of the parallel multiplier to compute a running

total; and the sequencer orders load operations of the data into the registers, computes the check

data, and stores the computed check data to main memory.

       B.      ADP’S DIRECT INFRINGEMENT

       153.    As to ADP, at least the ADP Infringing Products and Services, as defined above,

comprise hardware and software components that together practice every element of one or more

claims of the ’259 Patent, including at least Claim 1. The ADP Infringing Products and Services

are systems adapted to use accelerated ECC processing to improve the storage and retrieval of

digital data that is distributed across multiple drives. They comprise a processing core comprising

a single-instruction-multiple-data (“SIMD”) central processing unit (“CPU”) core that executes

the SIMD instructions and loads data from main memory and stores data to main memory. The

SIMD CPU core, including for example Intel, AMD, ARM, and/or PPC64 processing cores,

includes at least 16 data registers of at least 16 bytes each. The ADP Infringing Products and

Services include a system drive with non-volatile storage (memory) for storing the SIMD computer

instructions. The ADP Infringing Products and Services include multiple data drives, each of

which includes a memory that stores blocks of original data that are at least 512 bytes. The ADP

Infringing Products and Services include more than two check drives, each of which includes a

memory that stores blocks of check data. The ADP Infringing Products and Services further

include a first input/output (I/O) controller to receive blocks of original data from a transmitter and


                                                                                        Page 56 of 74
          Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 57 of 74




store that data to the main memory. The ADP Infringing Products and Services further include a

second I/O controller to store blocks of check data from the main memory to the check drives. The

processing core, SIMD instructions, memory, and I/O controller of the ADP Infringing Products

and Services implement accelerated ECC. The accelerated ECC system of the ADP Infringing

Products and Services includes a data matrix for holding vectors of original data, with each row of

a block of original data stored on a different data drive. The accelerated ECC system of the ADP

Infringing Products and Services includes a check matrix for holding vectors of check data, with

each row of a block of check data stored on different check drives. Moreover, one of the rows of

the block of check data comprises a parity row comprising the Galois Field (GF) summation of all

of the rows of the data matrix. The ADP Infringing Products and Services include a thread for

executing on the SIMD CPU processing core that includes a parallel lookup multiplier, a parallel

adder, and a sequencer. The parallel lookup multiplier of the ADP Infringing Products and

Services multiplies a vector of the data matrix by a single factor; the parallel adder adds the result

of the parallel multiplier to compute a running total; and the sequencer orders load operations of

the data into the registers, computes the check data, and stores the computed check data to main

memory.

       C.      EXPERIAN’S DIRECT INFRINGEMENT

       154.    As to Experian, at least the Experian Infringing Products and Services, as defined

above, comprise hardware and software components that together practice every element of one

or more claims of the ’259 Patent, including at least Claim 1. The Experian Infringing Products

and Services are systems adapted to use accelerated ECC processing to improve the storage and

retrieval of digital data that is distributed across multiple drives. They comprise a processing core

comprising a single-instruction-multiple-data (“SIMD”) central processing unit (“CPU”) core that

executes the SIMD instructions and loads data from main memory and stores data to main memory.


                                                                                       Page 57 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 58 of 74




The SIMD CPU core, including for example Intel, AMD, ARM, and/or PPC64 processing cores,

includes at least 16 data registers of at least 16 bytes each. The Experian Infringing Products and

Services include a system drive with non-volatile storage (memory) for storing the SIMD computer

instructions. The Experian Infringing Products and Services include multiple data drives, each of

which includes a memory that stores blocks of original data that are at least 512 bytes. The

Experian Infringing Products and Services include more than two check drives, each of which

includes a memory that stores blocks of check data. The Experian Infringing Products and Services

further include a first input/output (I/O) controller to receive blocks of original data from a

transmitter and store that data to the main memory. The Experian Infringing Products and Services

further include a second I/O controller to store blocks of check data from the main memory to the

check drives. The processing core, SIMD instructions, memory, and I/O controller of the Experian

Infringing Products and Services implement accelerated ECC. The accelerated ECC system of the

Experian Infringing Products and Services includes a data matrix for holding vectors of original

data, with each row of a block of original data stored on a different data drive. The accelerated

ECC system of the Experian Infringing Products and Services includes a check matrix for holding

vectors of check data, with each row of a block of check data stored on different check drives.

Moreover, one of the rows of the block of check data comprises a parity row comprising the Galois

Field (GF) summation of all of the rows of the data matrix. The Experian Infringing Products and

Services include a thread for executing on the SIMD CPU processing core that includes a parallel

lookup multiplier, a parallel adder, and a sequencer. The parallel lookup multiplier of the Experian

Infringing Products and Services multiplies a vector of the data matrix by a single factor; the

parallel adder adds the result of the parallel multiplier to compute a running total; and the sequencer




                                                                                        Page 58 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 59 of 74




orders load operations of the data into the registers, computes the check data, and stores the

computed check data to main memory.

       D.      WARGAMING’S DIRECT INFRINGEMENT

       155.    As to Wargaming, at least the Wargaming Infringing Products and Services, as

defined above, comprise hardware and software components that together practice every element

of one or more claims of the ’259 Patent, including at least Claim 1. The Wargaming Infringing

Products and Services are systems adapted to use accelerated ECC processing to improve the

storage and retrieval of digital data that is distributed across multiple drives. They comprise a

processing core comprising a single-instruction-multiple-data (“SIMD”) central processing unit

(“CPU”) core that executes the SIMD instructions and loads data from main memory and stores

data to main memory. The SIMD CPU core, including for example Intel, AMD, ARM, and/or

PPC64 processing cores, includes at least 16 data registers of at least 16 bytes each. The

Wargaming Infringing Products and Services include a system drive with non-volatile storage

(memory) for storing the SIMD computer instructions. The Wargaming Infringing Products and

Services include multiple data drives, each of which includes a memory that stores blocks of

original data that are at least 512 bytes. The Wargaming Infringing Products and Services include

more than two check drives, each of which includes a memory that stores blocks of check data.

The Wargaming Infringing Products and Services further include a first input/output (I/O)

controller to receive blocks of original data from a transmitter and store that data to the main

memory. The Wargaming Infringing Products and Services further include a second I/O controller

to store blocks of check data from the main memory to the check drives. The processing core,

SIMD instructions, memory, and I/O controller of the Wargaming Infringing Products and

Services implement accelerated ECC. The accelerated ECC system of the Wargaming Infringing

Products and Services includes a data matrix for holding vectors of original data, with each row of


                                                                                    Page 59 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 60 of 74




a block of original data stored on a different data drive. The accelerated ECC system of the

Wargaming Infringing Products and Services includes a check matrix for holding vectors of check

data, with each row of a block of check data stored on different check drives. Moreover, one of

the rows of the block of check data comprises a parity row comprising the Galois Field (GF)

summation of all of the rows of the data matrix. The Wargaming Infringing Products and Services

include a thread for executing on the SIMD CPU processing core that includes a parallel lookup

multiplier, a parallel adder, and a sequencer. The parallel lookup multiplier of the Wargaming

Infringing Products and Services multiplies a vector of the data matrix by a single factor; the

parallel adder adds the result of the parallel multiplier to compute a running total; and the sequencer

orders load operations of the data into the registers, computes the check data, and stores the

computed check data to main memory.

II.    INDIRECT INFRINGEMENT

       156.    In violation of 35 U.S.C. §§ 271(b), Intel is and has been infringing one or more of

the ’259 Patent’s claims, including at least Claim 1, indirectly by inducing the infringement of at

least Claim 1 of the ’259 Patent by third parties, including for example Cloudera, ADP, Experian,

and Wargaming, in this District and elsewhere in the United States. Direct infringement is the

result of activities performed by users of systems that incorporate, among other features, ISA-L,

including for example Cloudera, ADP, Experian, and Wargaming, in accordance with at least

Claim 1 of the ’259 Patent.

       157.    Intel’s affirmative acts of selling and/or distributing ISA-L (or portions thereof),

causing ISA-L (or portions thereof) to be manufactured and distributed, providing instructive

materials and information concerning operation and use of ISA-L (or portions thereof), and

providing maintenance/service for such products or services, induced Cloudera, ADP, Experian,

and Wargaming to infringe at least Claim 1 of the ’259 Patent. For example, Intel induced


                                                                                        Page 60 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 61 of 74




Cloudera, ADP, Experian, and Wargaming to infringe at least Claim 1 of the ’259 Patent through

the implementation of ISA-L in the Cloudera, ADP, Experian, and Wargaming Infringing Products

and Services. By and through these acts, Intel knowingly and specifically intended the users of

ISA-L (or portions thereof) to infringe at least Claim 1 of the ’259 Patent. Intel (1) knew or should

have known of the ’259 Patent since at least 2019, (2) performed and continues to perform

affirmative acts that constitute induced infringement, and (3) knew or should have known that

those acts would induce actual infringement of one or more of the ’259 Patent’s claims by users

of ISA-L.

       158.    As to Intel, at least ISA-L, as defined above, is designed to be used with other

components that, when combined with hardware, practice one or more claims of the ’259 Patent,

including at least Claim 1. EC Systems that employ ISA-L create a data matrix for holding vectors

of original data, with each row of a block of original data stored on a different data drive. The

systems that employ ISA-L create a check matrix for holding vectors of check data, with each row

of a block of check data stored on different check drives. Moreover, one of the rows of the block

of check data comprises a parity row comprising the Galois Field (GF) summation of all of the

rows of the data matrix. The systems also include a thread for executing on the SIMD CPU

processing core that includes a parallel lookup multiplier, a parallel adder, and a sequencer. The

systems’ parallel lookup multiplier multiplies a vector of the data matrix by a single factor; the

systems’ parallel adder adds the result of the parallel multiplier to compute a running total; and the

systems’ sequencer orders load operations of the data into the registers, computes the check data,

and stores the computed check data to main memory.




                                                                                       Page 61 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 62 of 74




       159.    As explained above, Intel had actual notice of the ’259 Patent prior to this lawsuit

being filed and had knowledge of the infringing nature of its activities, yet continues to induce

infringement of at least Claim 1 of the ’259 Patent by Cloudera, ADP, Experian, and Wargaming.

       160.    Therefore, upon information and belief, Intel’s infringement of at least Claim 1 of

the ’259 Patent has been and continues to be willful entitling StreamScale to increased damages

pursuant to 35 U.S.C. § 284 and to attorneys’ fees and costs incurred in prosecuting this action

pursuant to 35 U.S.C. § 285.

III.   DAMAGES

       161.    Defendants’ acts of infringement have caused damages to StreamScale, and

StreamScale is entitled to recover from Defendants the damages sustained by StreamScale as a

result of Defendants’ wrongful acts in an amount to be determined at trial.

                  COUNT 6—INFRINGEMENT OF THE ’10-296 PATENT

       162.    StreamScale incorporates by reference the allegations set forth in Paragraphs 1–161

of this Complaint as though fully set forth herein.

I.     DIRECT INFRINGEMENT

       163.    In violation of 35 U.S.C. § 271(a), Cloudera, ADP, Experian, and Wargaming are

and have been directly infringing one or more of the ’10-296 Patent’s claims, including at least

Claim 1, by making, using, selling, and/or offering for sale in the United States, and/or importing

into the United States, without authority, erasure code products and services, including but not

limited to those utilizing ISA-L, including without limitation the Cloudera Infringing Products and

Services, the ADP Infringing Products and Services, the Experian Infringing Products and

Services, and the Wargaming Infringing Products and Services, as described above.

       164.    The EC System Defendants are infringing claims of the ’10-296 Patent, including

at least Claim 1, literally and/or pursuant to the doctrine of equivalents.


                                                                                    Page 62 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 63 of 74




        165.    Claim 1 of the ’10-296 Patent is directed to an accelerated error-correcting code

(ECC) system operating across multiple drives, comprising: at least one processing circuit

comprising a plurality of central processing unit (CPU) cores that executes CPU instructions and

loads original data from a main memory and stores check data to the main memory, each of the

CPU cores comprising at least 16 registers, and each of the registers storing at least 8 bytes; at

least one system drive comprising at least one non-volatile storage medium that stores the CPU

instructions; a plurality of data drives each comprising at least one non-volatile storage medium

that stores at least one block of the original data; at least four check drives each comprising at least

one non-volatile storage medium that stores at least one block of the check data corresponding to

the at least one block of the original data; and at least one input/output (I/O) controller that receives

the at least one block of the original data from a transmitter and that stores the at least one block

of the original data to a main memory; wherein the processing circuit, the CPU instructions, the

main memory, the plurality of data drives, the at least four check drives, and the at least one I/O

controller are configured to implement a multi-core erasure encoding system comprising: original

data in the main memory comprised of the at least one block of original data from the plurality of

data drives; check data in the main memory comprised of the at least one block of check data; an

encoding matrix for holding first factors in the main memory, the first factors being for encoding

the original data in the main memory into the check data in the main memory; and a scheduler for

generating ECC data in parallel across a plurality of threads by: dividing the original data in the

main memory into a plurality of data matrices; dividing the check data in the main memory into a

plurality of check matrices; assigning corresponding ones of the data matrices and the check

matrices in the main memory to the plurality of threads, wherein each thread comprises an encoder,

the encoder comprising at least a portion of the encoding matrix, a Galois Field (GF) multiplier, a




                                                                                          Page 63 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 64 of 74




Galois Field (GF) adder, and a sequencer for ordering operations through at least one of the data

matrices, corresponding ones of the check matrices, and the at least a portion of the encoding

matrix in the main memory using the GF multiplier and the GF adder to generate the check data

in the main memory; and assigning the plurality of threads to the plurality of CPU cores of the

processing circuit to concurrently generate the check matrices in the main memory from

corresponding ones of the data matrices in the main memory.

       A.      CLOUDERA’S DIRECT INFRINGEMENT

       166.    As to Cloudera, at least the Cloudera Infringing Products and Services, as defined

above, comprise hardware and software components that together practice every element of one

or more claims of the ’10-296 Patent, including at least Claim 1. The Cloudera Infringing Products

and Services are accelerated ECC systems operating across multiple drives. They comprise a

processing circuit comprising multiple central processing unit (“CPU”) cores that execute CPU

instructions and loads original data from main memory and stores check data to main memory.

The CPU processing cores, including for example Intel, AMD, ARM, and/or PPC64 processing

cores, each include at least 16 data registers of at least 8 bytes each. The Cloudera Infringing

Products and Services include a system drive with non-volatile storage (memory) for storing the

CPU instructions. The Cloudera Infringing Products and Services include multiple data drives,

each of which includes a memory that stores blocks of original data. The Cloudera Infringing

Products and Services include at least four check drives, each of which includes a memory that

stores blocks of check data, each block of check data corresponding to a block of the original data.

The Cloudera Infringing Products and Services further include an input/output (I/O) controller to

receive blocks of original data from a transmitter and store that data to the main memory. The

processing circuit, CPU instructions, memory, data drives, check drives, and I/O controller of the

Cloudera Infringing Products and Services implement accelerated ECC. The accelerated ECC


                                                                                     Page 64 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 65 of 74




system of the Cloudera Infringing Products and Services includes original data blocks in main

memory from the multiple data drives, check data blocks in main memory, and encoding matrix

with first factors in main memory where the first factors are for encoding the original data into

check data, and a scheduler that generates ECC data in parallel across multiple threads. The

scheduler of the Cloudera Infringing Products and Services divides the original data in main

memory into multiple data matrices and the check data in main memory into multiple check

matrices. The scheduler of the Cloudera Infringing Products and Services further assigns data and

check matrices to the threads. Each thread in the Cloudera Infringing Products and Services

includes an encoder comprising at least part of the encoding matrix, a Galois Field (GF) multiplier,

a GF adder, and a sequencer that orders operations of the data to generate the check data in the

main memory. The scheduler of the Cloudera Infringing Products and Services further assigns the

threads to the various CPU cores of the processing circuit to concurrently generate the check

matrices from the data matrices in main memory.

       B.      ADP’S DIRECT INFRINGEMENT

       167.    As to ADP, at least the ADP Infringing Products and Services, as defined above,

comprise hardware and software components that together practice every element of one or more

claims of the ’10-296 Patent, including at least Claim 1. The ADP Infringing Products and

Services are accelerated ECC systems operating across multiple drives.           They comprise a

processing circuit comprising multiple central processing unit (“CPU”) cores that execute CPU

instructions and loads original data from main memory and stores check data to main memory.

The CPU processing cores, including for example Intel, AMD, ARM, and/or PPC64 processing

cores, each include at least 16 data registers of at least 8 bytes each. The ADP Infringing Products

and Services include a system drive with non-volatile storage (memory) for storing the CPU

instructions. The ADP Infringing Products and Services include multiple data drives, each of


                                                                                     Page 65 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 66 of 74




which includes a memory that stores blocks of original data. The ADP Infringing Products and

Services include at least four check drives, each of which includes a memory that stores blocks of

check data, each block of check data corresponding to a block of the original data. The ADP

Infringing Products and Services further include an input/output (I/O) controller to receive blocks

of original data from a transmitter and store that data to the main memory. The processing circuit,

CPU instructions, memory, data drives, check drives, and I/O controller of the ADP Infringing

Products and Services implement accelerated ECC. The accelerated ECC system of the ADP

Infringing Products and Services includes original data blocks in main memory from the multiple

data drives, check data blocks in main memory, and encoding matrix with first factors in main

memory where the first factors are for encoding the original data into check data, and a scheduler

that generates ECC data in parallel across multiple threads. The scheduler of the ADP Infringing

Products and Services divides the original data in main memory into multiple data matrices and

the check data in main memory into multiple check matrices. The scheduler of the ADP Infringing

Products and Services further assigns data and check matrices to the threads. Each thread in the

ADP Infringing Products and Services includes an encoder comprising at least part of the encoding

matrix, a Galois Field (GF) multiplier, a GF adder, and a sequencer that orders operations of the

data to generate the check data in the main memory. The scheduler of the ADP Infringing Products

and Services further assigns the threads to the various CPU cores of the processing circuit to

concurrently generate the check matrices from the data matrices in main memory.

       C.      EXPERIAN’S DIRECT INFRINGEMENT

       168.    As to Experian, at least the Experian Infringing Products and Services, as defined

above, comprise hardware and software components that together practice every element of one

or more claims of the ’10-296 Patent, including at least Claim 1. The Experian Infringing Products

and Services are accelerated ECC systems operating across multiple drives. They comprise a


                                                                                    Page 66 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 67 of 74




processing circuit comprising multiple central processing unit (“CPU”) cores that execute CPU

instructions and loads original data from main memory and stores check data to main memory.

The CPU processing cores, including for example Intel, AMD, ARM, and/or PPC64 processing

cores, each include at least 16 data registers of at least 8 bytes each. The Experian Infringing

Products and Services include a system drive with non-volatile storage (memory) for storing the

CPU instructions. The Experian Infringing Products and Services include multiple data drives,

each of which includes a memory that stores blocks of original data. The Experian Infringing

Products and Services include at least four check drives, each of which includes a memory that

stores blocks of check data, each block of check data corresponding to a block of the original data.

The Experian Infringing Products and Services further include an input/output (I/O) controller to

receive blocks of original data from a transmitter and store that data to the main memory. The

processing circuit, CPU instructions, memory, data drives, check drives, and I/O controller of the

Experian Infringing Products and Services implement accelerated ECC. The accelerated ECC

system of the Experian Infringing Products and Services includes original data blocks in main

memory from the multiple data drives, check data blocks in main memory, and encoding matrix

with first factors in main memory where the first factors are for encoding the original data into

check data, and a scheduler that generates ECC data in parallel across multiple threads. The

scheduler of the Experian Infringing Products and Services divides the original data in main

memory into multiple data matrices and the check data in main memory into multiple check

matrices. The scheduler of the Experian Infringing Products and Services further assigns data and

check matrices to the threads. Each thread in the Experian Infringing Products and Services

includes an encoder comprising at least part of the encoding matrix, a Galois Field (GF) multiplier,

a GF adder, and a sequencer that orders operations of the data to generate the check data in the




                                                                                     Page 67 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 68 of 74




main memory. The scheduler of the Experian Infringing Products and Services further assigns the

threads to the various CPU cores of the processing circuit to concurrently generate the check

matrices from the data matrices in main memory.

       D.      WARGAMING’S DIRECT INFRINGEMENT

       169.    As to Wargaming, at least the Wargaming Infringing Products and Services, as

defined above, comprise hardware and software components that together practice every element

of one or more claims of the ’10-296 Patent, including at least Claim 1. The Wargaming Infringing

Products and Services are accelerated ECC systems operating across multiple drives. They

comprise a processing circuit comprising multiple central processing unit (“CPU”) cores that

execute CPU instructions and loads original data from main memory and stores check data to main

memory. The CPU processing cores, including for example Intel, AMD, ARM, and/or PPC64

processing cores, each include at least 16 data registers of at least 8 bytes each. The Wargaming

Infringing Products and Services include a system drive with non-volatile storage (memory) for

storing the CPU instructions. The Wargaming Infringing Products and Services include multiple

data drives, each of which includes a memory that stores blocks of original data. The Wargaming

Infringing Products and Services include at least four check drives, each of which includes a

memory that stores blocks of check data, each block of check data corresponding to a block of the

original data. The Wargaming Infringing Products and Services further include an input/output

(I/O) controller to receive blocks of original data from a transmitter and store that data to the main

memory. The processing circuit, CPU instructions, memory, data drives, check drives, and I/O

controller of the Wargaming Infringing Products and Services implement accelerated ECC. The

accelerated ECC system of the Wargaming Infringing Products and Services includes original data

blocks in main memory from the multiple data drives, check data blocks in main memory, and

encoding matrix with first factors in main memory where the first factors are for encoding the


                                                                                       Page 68 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 69 of 74




original data into check data, and a scheduler that generates ECC data in parallel across multiple

threads. The scheduler of the Wargaming Infringing Products and Services divides the original

data in main memory into multiple data matrices and the check data in main memory into multiple

check matrices. The scheduler of the Wargaming Infringing Products and Services further assigns

data and check matrices to the threads. Each thread in the Wargaming Infringing Products and

Services includes an encoder comprising at least part of the encoding matrix, a Galois Field (GF)

multiplier, a GF adder, and a sequencer that orders operations of the data to generate the check

data in the main memory. The scheduler of the Wargaming Infringing Products and Services

further assigns the threads to the various CPU cores of the processing circuit to concurrently

generate the check matrices from the data matrices in main memory.

II.    INDIRECT INFRINGEMENT

       170.    In violation of 35 U.S.C. §§ 271(b), Intel is and has been infringing one or more of

the ’10-296 Patent’s claims, including at least Claim 1, indirectly by inducing the infringement of

at least Claim 1 of the ’10-296 Patent by third parties, including for example Cloudera, ADP,

Experian, and Wargaming, in this District and elsewhere in the United States. Direct infringement

is the result of activities performed by users of systems that incorporate, among other features,

ISA-L, including for example Cloudera, ADP, Experian, and Wargaming, in accordance with at

least Claim 1 of the ’10-296 Patent.

       171.    Intel’s affirmative acts of selling and/or distributing ISA-L (or portions thereof),

causing ISA-L (or portions thereof) to be manufactured and distributed, providing instructive

materials and information concerning operation and use of ISA-L (or portions thereof), and

providing maintenance/service for such products or services, induced Cloudera, ADP, Experian,

and Wargaming to infringe at least Claim 1 of the ’10-296 Patent. For example, Intel induced

Cloudera, ADP, Experian, and Wargaming to infringe at least Claim 1 of the ’10-296 Patent


                                                                                    Page 69 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 70 of 74




through the implementation of ISA-L in the Cloudera, ADP, Experian, and Wargaming Infringing

Products and Services. By and through these acts, Intel knowingly and specifically intended the

users of ISA-L (or portions thereof) to infringe at least Claim 1 of the ’10-296 Patent. Intel

(1) knew or should have known of the ’10-296 Patent since at least 2020, (2) performed and

continues to perform affirmative acts that constitute induced infringement, and (3) knew or should

have known that those acts would induce actual infringement of one or more of the

’10-296 Patent’s claims by users of ISA-L.

       172.    As to Intel, at least ISA-L, as defined above, is designed to be used with other

components that, when combined with hardware, practice one or more claims of the

’10-296 Patent, including at least Claim 1. EC Systems that employ ISA-L create original data

blocks in main memory from the multiple data drives, check data blocks in main memory, and

encoding matrix with first factors in main memory where the first factors are for encoding the

original data into check data, and a scheduler that generates ECC data in parallel across multiple

threads. The scheduler of the systems divides the original and check data in into multiple data and

check matrices, respectively, and assigns data and check matrices to the threads. Each thread in

the systems includes an encoder comprising at least part of the encoding matrix, a Galois Field

(GF) multiplier, a GF adder, and a sequencer that orders operations of the data to generate the

check data in the main memory.

       173.    As explained above, Intel had actual notice of the ’10-296 Patent prior to this

lawsuit being filed and had knowledge of the infringing nature of its activities, yet continues to

induce infringement of at least Claim 1 of the ’10-296 Patent by Cloudera, ADP, Experian, and

Wargaming.




                                                                                    Page 70 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 71 of 74




       174.    Therefore, upon information and belief, Intel’s infringement of at least Claim 1 of

the ’10-296 Patent has been and continues to be willful entitling StreamScale to increased damages

pursuant to 35 U.S.C. § 284 and to attorneys’ fees and costs incurred in prosecuting this action

pursuant to 35 U.S.C. § 285.

III.   DAMAGES

       175.    Defendants’ acts of infringement have caused damages to StreamScale, and

StreamScale is entitled to recover from Defendants the damages sustained by StreamScale as a

result of Defendants’ wrongful acts in an amount to be determined at trial.

                                          DAMAGES

       176.    StreamScale is entitled to, and now seeks to, recover damages in an amount not less

than the maximum amount permitted by law caused by Defendants’ acts of infringement.

       177.    As a result of Defendants’ acts of infringement, StreamScale has suffered actual

and consequential damages. To the fullest extent permitted by law, StreamScale seeks recovery

of damages in an amount to compensate for Defendants’ infringement. StreamScale further seeks

any other damages to which StreamScale would be entitled to in law or in equity.

                                    INJUNCTIVE RELIEF

       178.    Defendants’ acts of infringement have caused—and unless restrained and enjoined,

Defendants’ acts of infringement will continue to cause—irreparable injury and damage to

StreamScale for which StreamScale has no adequate remedy at law. Unless preliminarily and

permanently enjoined by this Court, Defendants will continue to infringe the Patents-in-Suit.

                                     ATTORNEYS’ FEES

       179.    StreamScale is entitled to recover reasonable and necessary attorneys’ fees under

applicable law.




                                                                                    Page 71 of 74
         Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 72 of 74




                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Conversant demands a trial

by jury on all issues so triable.

                                      PRAYER FOR RELIEF

        StreamScale respectfully requests that the Court enter preliminary and final orders,

declarations, and judgments against Defendants as are necessary to provide StreamScale with the

following relief:

                a.      A judgment that Defendants have infringed and/or are infringing one or

                        more claims of the ’8-296 Patent, literally or under the doctrine of

                        equivalents, and directly or indirectly as alleged above;

                b.      A judgment that Intel’s infringement of the ’8-296 Patent has been willful;

                c.      A judgment that Defendants have infringed and/or are infringing one or

                        more claims of the ’374 Patent, literally or under the doctrine of equivalents,

                        and directly or indirectly as alleged above;

                d.      A judgment that Intel’s infringement of the ’374 Patent has been willful;

                e.      A judgment that Defendants have infringed and/or are infringing one or

                        more claims of the ’759 Patent, literally or under the doctrine of equivalents,

                        and directly or indirectly as alleged above;

                f.      A judgment that Intel’s infringement of the ’759 Patent has been willful;

                g.      A judgment that Defendants have infringed and/or are infringing one or

                        more claims of the ’358 Patent, literally or under the doctrine of equivalents,

                        and directly or indirectly as alleged above;

                h.      A judgment that Intel’s infringement of the ’358 Patent has been willful;




                                                                                        Page 72 of 74
Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 73 of 74




    i.    A judgment that Defendants have infringed and/or are infringing one or

          more claims of the ’259 Patent, literally or under the doctrine of equivalents,

          and directly or indirectly as alleged above;

    j.    A judgment that Intel’s infringement of the ’259 Patent has been willful;

    k.    A judgment that Defendants have infringed and/or are infringing one or

          more claims of the ’10-296 Patent, literally or under the doctrine of

          equivalents, and directly or indirectly as alleged above;

    l.    A judgment that Intel’s infringement of the ’10-296 Patent has been willful;

    m.    An award for all damages arising out of Defendants’ infringement, together

          with prejudgment and post-judgment interest, jointly and severally, in an

          amount according to proof, including without limitation attorneys’ fees and

          litigation costs and expenses;

    n.    An accounting of damages and any future compensation due to StreamScale

          for Defendants’ infringement (past, present, or future) not specifically

          accounted for in a damages award (or other relief), and/or permanent

          injunctive relief;

    o.    An award of reasonable attorneys’ fees as provided by 35 U.S.C. § 285 and

          enhanced damages as provided by 35 U.S.C. § 284;

    p.    The entry of an order preliminarily and permanently enjoining and

          restraining Defendants and its parents, affiliates, subsidiaries, officers,

          agents, servants, employees, attorneys, successors, and assigns and all those

          person in active concert or participation with them or any of them, from

          making, importing, using, offering for sale, selling, or causing to be sold




                                                                          Page 73 of 74
       Case 6:21-cv-00198-ADA Document 1 Filed 03/02/21 Page 74 of 74




                   any product falling within the scope of any claim of the Patents-in-Suit, or

                   otherwise infringing or inducing infringement of any claim of the

                   Patents-in-Suit; and

            q.     All further relief in law or in equity as the Court may deem just and proper.



Dated: March 2, 2021                           Respectfully submitted,

                                               /s/ Jamie H. McDole
                                               Jamie H. McDole
                                                 State Bar No. 24082049
                                               Phillip B. Philbin
                                                 State Bar No. 15909020
                                               Michael D. Karson
                                                 State Bar No. 24090198
                                               Nadia E. Haghighatian
                                                 State Bar No. 24087652
                                               Austin C. Teng
                                                 State Bar No. 24093247
                                               THOMPSON & KNIGHT LLP
                                               One Arts Plaza
                                               1722 Routh St., Suite 1500
                                               Dallas, Texas 75201
                                               Tel.: 214.969.1700
                                               Fax: 214.969.1751
                                               Email: phillip.philbin@tklaw.com
                                                       jamie.mcdole@tklaw.com
                                                       michael.karson@tklaw.com
                                                       nadia.haghighatian@tklaw.com
                                                       austin.teng@tklaw.com

                                               Attorneys for Plaintiff StreamScale, Inc.




                                                                                 Page 74 of 74
